 



Exhibit 10.2
(ASHRST LOGO) [l28410al2841001.gif]
Lease
Bedell Corporate Trustees Limited and Atrium Trustees Limited (as Trustees of
the Park One Unit Trust)
and
Tollgrade UK Limited
and
Tollgrade Communications, Inc.

Attachments:   Site Plan (filed plan for BK289836)
Floor Plan
Specification

of part of the Ground Floor at Richmond House Bracknell
18 October      2007





--------------------------------------------------------------------------------



 



CONTENTS

              CLAUSE     PAGE   LR1.  
DATE OF LEASE
    1   LR2.  
TITLE NUMBER(S)
    1   LR3.  
PARTIES TO THIS LEASE
    1   LR4.  
PROPERTY
    1   LR5.  
PRESCRIBED STATEMENTS ETC
    2   LR6.  
TERM FOR WHICH THE PROPERTY IS LEASED
    2   LR7.  
PREMIUM
    2   LR8.  
PROHIBITIONS OR RESTRICTIONS ON DISPOSING OF THIS LEASE
    2   LR9.  
RIGHTS OF ACQUISITION ETC
    2   LR10.  
RESTRICTIVE COVENANTS GIVEN IN THIS LEASE BY THE LANDLORD IN RESPECT OF LAND
OTHER THAN THE PROPERTY
    3   LR11.  
EASEMENTS
    3   LR12.  
ESTATE RENTCHARGE BURDENING THE PROPERTY
    3   LR13.  
APPLICATION FOR STANDARD FORM OF RESTRICTION
    3   LR14.  
DECLARATION OF TRUST WHERE THERE IS MORE THAN ONE PERSON COMPRISING THE TENANT
    3      
 
        1.  
DEFINITIONS
    4   2.  
INTERPRETATION
    11   3.  
DEMISE
    12   4.  
THE TENANT’S COVENANTS
    13   5.  
THE LANDLORD’S COVENANTS
    26   6.  
INSURANCE
    27   7.  
PROVISOS
    31   8.  
THE SURETY’S COVENANTS
    35   9.  
TENANT’S OPTION TO DETERMINE
    35   10.  
LIMITATION OF LIABILITY
    35   11.  
ADDITIONAL SPACE
    36   12.  
LANDLORD’S ONGOING WORKS
    36   13.  
EXCLUSION OF THE LANDLORD AND TENANT ACT 1954
    37   14.  
THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
    38   15.  
ENTRY TO THE BUILDING BY THIRD PARTIES
    38      
 
        SCHEDULE 1     39   Part 1 - Rights and Easements Granted     39   Part
2 - Rights and Easements Excepted and Reserved     40   SCHEDULE 2     42  
Principal Rent and Rent Review     42   SCHEDULE 3     46   Covenants by the
Surety     46   SCHEDULE 4     50   Service Charge     50   Part 1 - Payment of
the Service Charge     50   Part 2 - The Services     51   Part 3 - The
Ancillary Items     53   SCHEDULE 5     56   Particulars of Matters to which the
Premises are Subject     56   SCHEDULE 6     57   Authorised Guarantee Agreement
    57  

2



--------------------------------------------------------------------------------



 



     
LR1. Date of lease
  18 October 2007
 
   
LR2. Title number(s)
  LR2.1 Landlord’s title number(s)
 
   
 
  Title number(s) out of which this lease is granted. Leave blank if not
registered.
 
   
 
  BK 289836
 
   
 
  LR2.2 Other title numbers
 
   
 
  None
 
   
LR3. Parties to this lease
  Landlord
 
   
Give full names, addresses and company’s registered number, if any, of each of
the parties. For Scottish companies use a SC prefix and for limited liability
partnerships use an OC prefix. For foreign companies give territory in which
incorporated.
  Bedell Corporate Trustees Limited (a company incorporated in Jersey with
registered number 71860) and Atrium Trustees Limited (a company incorporated in
Jersey with registered number 71861) (as Trustees of the Park One Unit Trust)
having their registered offices at 26 New Street St Helier Jersey Channel
Islands JE2 3RA or
 
   
 
  Tenant
 
   
 
  Tollgrade UK Limited (Company registration number 6227812)whose registered
office is at The Weston Centre Weston Road Bracknell Berkshire RG12 1RW
 
   
 
  Guarantor
 
   
 
  Tollgrade Communications Inc of 493 Nixon Road Cheswick Pennsylvania PA 15024
 
   
LR4. Property
  In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.
 
   
Insert a full description of the land being leased or
Refer to the clause, schedule or paragraph of a schedule in this lease in which
the land being leased is more fully described.
 

Clause 1.40
 
   
Where there is a letting of part of a registered title, a plan must be attached
to this lease and any floor levels must be specified.
   

1



--------------------------------------------------------------------------------



 



     
LR5. Prescribed statements etc.

If this lease includes a statement falling within LR5.1, insert under that
sub-clause the relevant statement or refer to the clause, schedule or paragraph
of a schedule in this lease which contains the statement.

In LR5.2, omit or delete those Acts which do not apply to this lease.
  LR5.1 Statements prescribed under rules 179 (dispositions in favour of a
charity), 180 (dispositions by a charity) or 196 (leases under the Leasehold
Reform, Housing and Urban Development Act 1993) of the Land Registration
Rules 2003.


None
 
   
 
   
 
  LR5.2 This lease is made under, or by reference to, provisions of:
 
   
 
  Not applicable
 
   
LR6. Term for which the Property is leased
  From and including the date hereof to and including 24 December 2017
 
   
Include only the appropriate statement (duly completed) from the three options.
   
 
   
NOTE: The information you provide, or refer to, here will be used as part of the
particulars to identify the lease under rule 6 of the Land Registration Rules
2003.
   
 
   
LR7. Premium
  None
 
   
Specify the total premium, inclusive of any VAT where payable.
   
 
   
LR8. Prohibitions or restrictions on disposing of this lease
  This lease contains a provision that prohibits or restricts dispositions.
 
   
Include whichever of the two statements is appropriate.
   
 
   
Do not set out here the wording of the provision.
     
LR9. Rights of acquisition etc.

Insert the relevant provisions in the sub-clauses or refer to the clause,
schedule or paragraph of a schedule in this lease which contains the provisions.
  LR9.1 Tenant’s contractual rights to renew this lease, to acquire the
reversion or another lease of the Property, or to acquire an interest in other
land
 
  Clause 11
 
   
 
  LR9.2 Tenant’s covenant to (or offer to) surrender this lease
 
   
 
  None
 
   
 
  LR9.3 Landlord’s contractual rights to acquire this lease
 
   
 
  None

2



--------------------------------------------------------------------------------



 



     
LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property
  None
 
   
Insert the relevant provisions or refer to the clause, schedule or paragraph of
a schedule in this lease which contains the provisions.
   
 
   
LR11. Easements

Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the easements.
  LR11.1 Easements granted by this lease for the benefit of the Property
 
  Part 1 of schedule 1
 
   
 
  LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property
 
   
 
  Part 2 of schedule 1
 
   
LR12. Estate rentcharge burdening the Property
  None
 
   
Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the rentcharge
   
 
   
LR13. Application for standard form of restriction
  None
 
   
Set out the full text of the standard form of restriction and the title against
which it is to be entered. If you wish to apply for more than one standard form
of restriction use this clause to apply for each of them, tell us who is
applying against which title and set out the full text of the restriction you
are applying for.
   
 
   
Standard forms of restriction are set out in Schedule 4 to the Land Registration
Rules 2003.
   
 
   
LR14. Declaration of trust where there is more than one person comprising the
Tenant
  Not applicable
 
   
If the Tenant is one person, omit or delete all the alternative statements.
   
 
   
If the Tenant is more than one person, complete this clause by omitting or
deleting all inapplicable alternative statements.
   

3



--------------------------------------------------------------------------------



 



(MAP LOGO) [l28410al2841002.gif]





--------------------------------------------------------------------------------



 



(MAP LOGO) [l28410al2841003.gif]





--------------------------------------------------------------------------------



 



THE LAND REGISTRY
Land Registration Act 2002

     
County and District
  : Bracknell Forest
 
   
Title Number
  : BK 289836
 
   
Property
  : Part of the Ground Floor at Richmond House Bracknell

THIS LEASE is made on the date specified in clause LR1 and between the parties
specified in clause LR3
NOW THIS DEED WITNESSES AS FOLLOWS:

1.   DEFINITIONS       In this Lease and the schedules the following words and
expressions have the following meanings:   1.1   “Accountant” means any person
or firm appointed by the Landlord (including an employee of the Landlord or a
Group Company of the Landlord) to perform the functions of the Accountant under
this Lease   1.2   “Act of Insolvency” means:

  (a)   in relation to a corporate body that:

  (i)   it is unable to pay its debts as defined in section 123 of the
Insolvency Act 1986 (referred to as “the Act” in the remainder of this
definition)     (ii)   a proposal is made for a voluntary arrangement under
Part I of the Act or     (iii)   any step is taken under the Act by it or any
other person to place it into administration or     (iv)   a receiver and
(or) manager or administrative receiver is appointed whether under Part III of
the Act or otherwise or     (v)   it goes into liquidation as defined in section
247(2) of the Act (other than a voluntary winding up solely for the purpose of
amalgamation or reconstruction while solvent) or     (vi)   a provisional
liquidator is appointed under section 135 of the Act or     (vii)   a proposal
is made for a scheme of arrangement under section 425 of the Companies Act 1985

      and the paragraphs above shall also apply in relation to a partnership or
limited partnership (as defined in the Partnership Act 1890 and the Limited
Partnerships Act 1907 respectively) subject to the modifications referred to in
the Insolvent Partnerships Order 1994 (SI 1994/2421) (as amended) and to a
limited liability partnership (as defined in the Limited Liability Partnerships
Act 2000) subject to the modifications referred to in the Limited Liability
Partnerships Regulations 2001 (SI 2001/1090)     (b)   and in relation to an
individual that:

4



--------------------------------------------------------------------------------



 



  (i)   an application is made for an interim order or a proposal is made for a
voluntary arrangement under Part VIII of the Act or the taking of any step in
connection with any other compromise or arrangement for the benefit of his
creditors or     (ii)   a bankruptcy order is made or his circumstances are such
that a bankruptcy petition could be presented under Part IX of the Act or    
(iii)   he enters into a deed of arrangement

    and for the avoidance of doubt “Act of Insolvency” includes any similar or
equivalent step or proceeding which may be taken pursuant to the legislation of
another jurisdiction in relation to a Tenant or Surety incorporated or domiciled
in such relevant jurisdiction   1.3   “Adjoining Property” means any
neighbouring or adjoining land or premises now or at any time during the Term
belonging to the Landlord or a Group Company of the Landlord   1.4   “Air
Conditioning Units” means air conditioning units in the basement parking area
within the Car Park together with all necessary Conduits between floors of the
Building connecting the Air Conditioning Units to the relevant air conditioning
apparatus within the Premises   1.5   “Ancillary Items” means the matters
specified in part 3 of schedule 4   1.6   “Annual Expenditure” means in relation
to any Financial Year the Gross Annual Expenditure for that Financial Year less
the aggregate of:

  (a)   if in the Financial Year in question or in any previous Financial Year
the Landlord has incurred any costs or expenses in or incidental to making good
any loss or damage covered by any policy of insurance maintained by the Landlord
pursuant to its obligations in this Lease all (if any) amounts recovered by the
Landlord in the Financial Year in question pursuant to such policy of insurance
and     (b)   if in the Financial Year in question or in any previous Financial
Year the Landlord has incurred any costs or expenses in or incidental to
providing any of the Services or in relation to any of the Ancillary Items which
are recoverable (in whole or in part) from any person other than the Tenant or
any other tenant in the Building all (if any) amounts recovered by the Landlord
in the Financial Year in question from any such person

1.7   “Assignment” and “Assign” have the meanings set out in clause 4.11   1.8  
“Authorised Guarantee Agreement” means an agreement which is an authorised
guarantee agreement for the purposes of section 16 of the Landlord and Tenant
(Covenants) Act 1995   1.9   “Building” means the land and building now known as
Richmond House Bracknell (formerly known as “Regents House”) measuring
approximately 24,000 square feet in floor area shown marked “Regents House” and
edged blue within the area edged red on the Site Plan as the same is registered
at the Land Registry under Title Number BK289836   1.10   “Business Day” means a
day on which clearing banks in the City of London are (or would be but for a
strike lockout or other stoppage affecting particular banks or banks generally)
open during banking hours and “Business Days” shall be interpreted accordingly  
1.11   “Business Hours” means 8am to 6pm Mondays to Fridays (except Bank
Holidays)

5



--------------------------------------------------------------------------------



 



1.12   “Calculation Date” means 31 December in every year or such other date as
the Landlord may from time to time nominate and “Calculation Dates” shall be
construed accordingly   1.13   “Car Park” means the car parking areas adjoining
and in the basement level below the Building   1.14   “Car Parking Spaces” means
29 spaces within the Car Park to be allocated by the Landlord from time to time
provided that at any given time the Tenant shall have the use of one third of
the total number of car parking spaces in the basement parking area within the
Car Park (up to a maximum of 29) and the remainder of the Car Parking Spaces
shall be in the external area of the Car Park   1.15   “Common Parts” means all
areas which are used by the general public and (or) by tenants and the occupiers
of the Building and all persons expressly or by implication authorised by them
including without limitation the pedestrian areas and walkways forecourts car
parking areas landscaped areas entrance halls landings hoists lifts lift-shafts
staircases escalators and passages and which give access to the Premises and the
Car Parking Spaces to and from the adopted public highway bounding the boundary
of Title Number BK289836   1.16   “Conditions for Assignment” has the meaning
set out in clause 4.11   1.17   “Conduits” means all conduits sewers drains
mains ducts pipes gutters watercourses wires cables fibres channels flues and
all other conducting media including any fixings louvres cowls and any other
ancillary apparatus   1.18   “Development” has the meaning given by section 55
of the Town and Country Planning Act 1990   1.19   “Environmental Law” means all
and any laws by-laws common laws or other laws or legislation made by a
competent authority and rules regulations ordinances orders notices directives
practices guidance notes circulars and codes issued pursuant to the same to the
extent they are legally effective and in force and any authoritative judicial or
administrative interpretation of each of the foregoing which have as a purpose
or effect or which relate to the protection of or compensation for harm or
damage to the environment and human health and safety   1.20   “External
Electricity Points” means electricity power points within the Building which are
outside the Premises   1.21   “Financial Year” means the period from and
including the date of commencement of the Term to and including the first
Calculation Date and subsequently between two consecutive Calculation Dates
(excluding the first Calculation Date from but including the second Calculation
Date in the period) and “Financial Years” shall be construed accordingly   1.22
  “Floor Plan” means the plan annexed to this Lease and marked as such   1.23  
“Gross Annual Expenditure” means the aggregate of:

  (a)   all costs fees expenses and outgoings reasonably and properly incurred
by the Landlord during the Financial Year in or incidental to providing all or
any of the Services or in or incidental to the Ancillary Items     (b)   all
such costs fees expenses and outgoings reasonably and properly incurred by the
Landlord in any previous Financial Year and not previously taken into account in
calculating Gross Annual Expenditure and

6



--------------------------------------------------------------------------------



 



  (c)   such sums as the Landlord shall in its absolute discretion (having taken
into account and acting on the appropriate professional advice with regard to
such sums) consider appropriate to charge in that Financial Year by way of
provision for anticipated expenditure in any future Financial Years in respect
of any of the Services or the Ancillary Items

    but “Gross Annual Expenditure” shall not include:

  (i)   any expenditure in respect of the maintenance or repair of any part of
or of anything in the Building the maintenance or repair of which is the
exclusive responsibility of the Tenant or any other tenant in the Building or  
  (ii)   any costs fees expenses outgoings or sums of the type set out in
paragraphs (a) (b) or (c) of this definition incurred exclusively in relation to
a Lettable Area or Lettable Areas which is or are from time to time not subject
to an occupational lease or an agreement to grant the same

1.24   “Group Company” means any company which is for the time being a
subsidiary or a holding company or another subsidiary of the holding company in
each case within the meaning of section 736 of the Companies Act 1985   1.25  
“Initial Principal Rent” means ONE HUNDRED AND TWENTY THREE THOUSAND SEVEN
HUNDRED AND FIFTY POUNDS (£123,750) per annum   1.26   “Initial Provisional
Service Charge” means £36,675.00 per annum   1.27   “Insurance Rent” means the
sums to be reimbursed by the Tenant to the Landlord comprising:

  (a)   a reasonable proportion of the cost to the Landlord from time to time
of:

  (i)   insuring the Building (including all plant machinery apparatus and
equipment contained therein) in accordance with the Landlord’s obligations
contained in this Lease and     (ii)   insuring in such amount and on such terms
as the Landlord shall reasonably consider appropriate against all liability of
the Landlord to third parties arising out of or in connection with any matter
relating to the Building and     (iii)   periodic valuations of the Building for
insurance purposes carried out not more than once in any 12 month period and    
(iv)   such other insurances as the Landlord may reasonably from time to time
deem necessary to effect and

  (b)   the cost to the Landlord from time to time of effecting insurance
against loss of the Principal Rent and Service Charge in accordance with the
Landlord’s obligations contained in this Lease (such cost to be calculated
pro-rata in the event of the Landlord insuring loss of the Principal Rent
together with loss of the rents reserved by and under then current leases of
other parts of the Building)

1.28   “Insured Risks” means fire storm tempest flood earthquake lightning
explosion impact aircraft (other than hostile aircraft) and other aerial devices
and articles dropped therefrom riot civil commotion and malicious damage acts of
terrorism bursting or overflowing of water tanks apparatus or conduits terrorist
risks earthquakes landslip heave subsidence and such other risks as the Landlord
may from time to time determine and in each and every case to the extent that
such insurance may ordinarily be arranged for properties similar to the Premises
and subject to such excesses exclusions or limitation as the insurer may require

7



--------------------------------------------------------------------------------



 



1.29   “Interest” means interest (compounded at monthly rests) both before and
after any judgement at the Interest Rate then prevailing during the period
beginning on the date on which the relevant payment is due and ending on the
date on which the relevant payment is received by way of cleared funds   1.30  
“Interest Rate” means four per cent. above the base lending rate from time to
time in force of National Westminster Bank PLC or such other bank which is a
member of CHAPS Limited as the Landlord may from time to time nominate in
writing   1.31   “Interior Decorating Years” means 2012 and 2017   1.32  
“Landlord” means the party described as the Landlord in clause LR3 and includes
the party for the time being entitled to the reversion immediately expectant on
the determination of the Term   1.33   “Landlord and Tenant Act” means the
Landlord and Tenant Act 1954   1.34   “landlord covenants” has the meaning given
to that expression in the Landlord and Tenant (Covenants) Act 1995   1.35  
“this Lease” means this Lease and any document which is made supplemental to
this Lease or which is entered into pursuant to or in accordance with the terms
of this Lease   1.36   “Lettable Areas” means all parts of the Building which
from time to time are either occupied or used by a tenant or tenants or intended
to be so occupied or used (except in connection with the management of the
Building) the boundaries of any Lettable Area being determined in the same
manner as the boundaries of the Premises under clause 1.42   1.37   “Outside
Business Hours Charge” means the whole of the cost reasonably and properly
incurred by the Landlord in carrying out or providing any of the Services (which
are not normally provided by the Landlord outside the Business Hours) outside
Business Hours at the request of the Tenant (including but not limited to costs
and expenses in the nature of those set out in part 3 of schedule 4) or in the
event of any of the Services being carried out or provided outside Business
Hours to the Tenant (at the request of the Tenant) and to any other tenant or
tenants of the Building a fair proportion thereof as reasonably and properly
determined by the Landlord   1.38   “Permitted Underlease” means an underlease
which:

  (a)   is granted without any fine or premium being paid either to the landlord
or to the tenant     (b)   reserves a rent not less than the then open market
rent of the Premises     (c)   incorporates provisions for the review of rent at
the same times and on the same basis as in this Lease     (d)   is validly
excluded from the operation of sections 24-28 of the Landlord and Tenant Act

1.39   “Permitted User” means offices within paragraph (a) of Class B1 of the
schedule to the Town and Country Planning (Use Classes) Order 1987 as it applies
at the date of this Lease together with car parking for not more than 29 cars  
1.40   “Planning Acts” means the Town and Country Planning Act 1990 the Planning
(Listed Buildings and Conservation Areas) Act 1990 the Planning (Hazardous
Substances) Act 1990 the Planning (Consequential Provisions) Act 1990 the
Planning and Compensation

8



--------------------------------------------------------------------------------



 



    Act 1991 the Planning and Compulsory Purchase Act 2004 and any other
legislation relating to town and country planning in force from time to time  
1.41   “Plant” means all apparatus plant machinery and equipment within the
Building from time to time including without limitation lifts lift-shafts hoists
escalators stand-by generators and boilers and items relating to mechanical
ventilation heating cooling public address telephone and closed-circuit
television and building management systems the fire alarm system the sprinkler
system the security systems the smoke detection and heat detection equipment and
systems and the cleaning cradle equipment   1.42   “Premises” means part of the
ground floor of the Building measuring 7,500 square feet shown hatched red on
the Floor Plan and includes:

  (a)   the plasterwork and decorative finishes applied to the internal surfaces
of the external and load-bearing walls and columns of the Building but not any
other part of the external or load-bearing walls and columns     (b)   the floor
finishes the raised floor and its supports and the void beneath the raised floor
so that the lower limit of the Premises includes such finishes raised floor
supports and void but does not extend to anything below them     (c)   the
ceiling finishes any suspended ceiling so that the upper limit of the Premises
includes such finishes suspended ceiling but does not extend to anything above
them     (d)   the entirety of the non-load-bearing internal walls and glass
partitions wholly within the Premises and the non-load bearing internal walls
and glass partitions separating the Premises from the remainder of the Building
    (e)   the plasterwork and decorative finishes applied to the internal
surfaces of the internal non-load-bearing walls and the internal surface of
partitioning or balustrading dividing the Premises from other parts of the
Building and the internal decorative surfaces of the window frames and window
furniture in the windows which form part of the external envelope of the
Building or which separate the Premises from any atria within the Building    
(f)   the internal surfaces and door furniture of the doors and the door frames
    (g)   all additions and improvements to the Premises     (h)   all the
Landlord’s fixtures and fittings and fixtures of every kind which shall from
time to time be in or upon the Premises (whether originally affixed or fastened
to or upon the Premises or otherwise and including but without limitation all
plant machinery apparatus and equipment relating to or connected with the air
conditioning heating and fire alarm systems the sprinklers hose reels and smoke
detection and heat detection equipment and systems light fittings carpets)
except any such fixtures installed by the Tenant that can be removed from the
Premises without defacing the Premises     (i)   all Conduits in on under or
over and exclusively serving the Premises except those belonging to a statutory
undertaker or public utility     (j)   all toilet and washroom facilities and
fixtures and fittings attached to the toilet and washroom facilities within the
Premises

    but excluding all

  (a)   air space above the Premises

9



--------------------------------------------------------------------------------



 



  (b)   the walls bounding that Lettable Area save for those walls referred to
in clause 1.41(d) above     (c)   all load-bearing walls and pillars within that
Lettable Area     (d)   all structural floor slabs within that Lettable Area    
(e)   all Conduits and Plant within that Lettable Area which do not serve that
Lettable Area exclusively     (f)   the Structure

    and references to the “Premises” in the absence of any provision to the
contrary include any and every part of the Premises

1.43   “Principal Rent” has the meaning given to it in paragraph 2 of schedule 2
  1.44   “Prohibited Circumstances” has the meaning set out in clause 4.11  
1.45   “Qualifying Assignee” has the meaning set out in clause 4.11   1.46  
“Rent Commencement Date” means 25 March 2009

1.47   “Rents” means the Principal Rent the Insurance Rent and the other
payments reserved as rent and referred to in clause 3   1.48   “Retained Parts”
means all parts of the Building other than (a) the Premises and (b) the other
Lettable Areas   1.49   “Service Charge” means the aggregate of the sums in
respect of each individual item of the Services and Ancillary Items as being a
fair and reasonable proportion attributable to the Premises of the part of the
Annual Expenditure relating thereto for the relevant Financial Year but which in
the absence of special circumstances will be substantially the same as the
proportion which the net internal area of the Premises bears to the net internal
area of the Lettable Areas at the relevant time   1.50   “Services” means the
services facilities and amenities to be provided by the Landlord for the benefit
of the Building and Adjoining Property or some part or parts thereof as set out
in part 2 of schedule 4   1.51   “Site Plan” means the plan annexed to this
Lease and marked as such   1.52   “Structure” means:

  (a)   the entirety of the roofs and foundations of the Building     (b)   the
entirety of all floors and ceilings of the Building but excluding the floor
finishes the raised floors and their supports and the void beneath the raised
floors and also excluding the ceiling finishes any suspended ceilings and the
void above any suspended ceilings     (c)   the entirety of all external walls
of the Building but excluding the plasterwork and decorative finishes applied to
the internal faces of such walls     (d)   the entirety of all load-bearing
walls pillars and other structures of the Building but excluding the plasterwork
and decorative finishes applied to the faces of such walls pillars and other
structures     (e)   all glazing window frames and window furniture in the
windows which form part of

10



--------------------------------------------------------------------------------



 



      the external envelope of the Building or which separate the Premises from
any atria within the Building but not the internal decorative surfaces of those
windows frames and window furniture     (f)   the entirety of all boundary
fences or other boundary feature (as the case may be)

    and all other parts of the structure of the Building not referred to in the
preceding paragraphs (a) to (e)   1.53   “Surety” means the party described as
the Surety in clause LR3 and includes any party who enters into covenants with
the Landlord pursuant to clauses 4.11 or 4.24 and in the case of an individual
his personal representatives   1.54   “Tenant” means the party described as the
Tenant in clause LR3 and includes the Tenant’s successors in title and assigns  
1.55   “tenant covenants” has the meaning given to that expression in the
Landlord and Tenant (Covenants) Act 1995   1.56   “Term” means the term
specified in clause LR6   1.57   “Unit Trust” means the Park One Unit Trust  
1.58   “Utilities” means water sewerage gas electricity telephone
telecommunications and other services of whatever nature   1.59   “Value Added
Tax” means Value Added Tax or any other tax of a similar nature that may be
substituted for or levied in addition to it in each case at the rate current
from time to time   2.   INTERPRETATION   2.1   The schedules form part of this
Lease   2.2   Where the Landlord or the Tenant or the Surety for the time being
are two or more persons obligations expressed or implied to be made by or with
such party are deemed to be made by or with such persons jointly and severally  
2.3   Words importing one gender include all other genders and words importing
the singular include the plural and vice versa   2.4   Rights expressed to be
reserved in favour of the Landlord shall be deemed to extend to any superior
landlord of the Premises and all persons authorised by the Landlord and by any
superior landlord including its or their agents professional advisers
contractors and workmen   2.5   Any covenants by the Tenant not to do an act or
thing shall be deemed to include an obligation not to permit or suffer such act
or thing to be done   2.6   Except where there is an express indication to the
contrary:

  (a)   any references to a specific statute include any statutory extension or
modification amendment or re-enactment of such statute and any regulations
instruments or orders made under such statute; and     (b)   any references to a
specific regulation instrument or order made under a statute include any
statutory extension or modification amendment or re-enactment of such regulation
instrument or order

11



--------------------------------------------------------------------------------



 



2.7   Any general reference to “statute” or “statutes” includes EC directives
decisions and regulations and any regulations instruments orders or other
directions made under such statute or statutes   2.8   References in this Lease
to any clause schedule or paragraph without further designation shall be
construed as a reference to a clause or paragraph of or schedule to this Lease
so numbered   2.9   The clause paragraph and schedule headings and the table of
contents are for ease of reference only and shall not be taken into account in
the construction or interpretation of this Lease or of the clause paragraph or
schedule to which they refer   2.10   Any reference to a superior landlord
includes the Landlord’s reversioner (whether mediate or immediate) at any time  
2.11   References to “last year of the Term” include the last year of the Term
if the Term shall determine otherwise than by effluxion of time and references
to “expiry of the Term” include such other determination of the Term   2.12  
The terms “parties” or “party” mean the Landlord and (or) the Tenant and except
where there is an express indication to the contrary include the Surety   2.13  
References to “emergency” include where there is an immediate risk of harm or
damage to persons property or the environment   3.   DEMISE   3.1   The Landlord
at the request of the Surety demises to the Tenant the Premises together with
the rights and easements set out in part 1 of schedule 1 but excepting and
reserving the rights and easements set out in part 2 of schedule 1 to hold the
Premises to the Tenant for the Term subject to all rights easements
quasi-easements privileges restrictions covenants and stipulations of whatever
nature affecting the Premises including the matters contained or referred to in
schedule 5 yielding and paying to the Landlord:

  (a)   a peppercorn on and from the date of this Lease until and including the
day before the Rent Commencement Date and     (b)   on and from the Rent
Commencement Date the Principal Rent payable without any deduction by equal
quarterly payments in advance on the usual quarter days (or such alternative
days as the Landlord may from time to time notify to the Tenant in writing) in
every year and proportionately for any period of less than a year the first such
payment being a sum in respect of the period from and including the Rent
Commencement Date up to and including the day before the first quarter day after
the Rent Commencement Date and

3.2   by way of further rent:

  (a)   the Insurance Rent payable at the times and in the manner provided in
clause 6     (b)   the payments of Interest referred to in clause 4.20     (c)  
the Service Charge payable at the times and in the manner provided in schedule 4
    (d)   the Outside Business Hours Charge payable within 10 Business Days of
receipt by the Tenant of written demand accompanied by evidence of the charges
referred to in the demand to enable the Tenant to verify the amount demanded

12



--------------------------------------------------------------------------------



 



4.   THE TENANT’S COVENANTS       The Tenant covenants with the Landlord
throughout the Term:   4.1   Rents

  (a)   To pay the Rents on the days and in the manner set out or referred to in
this Lease and not to exercise or seek to exercise any right or claim to
withhold rent or any right or claim to legal or equitable set-off     (b)   If
so required in writing by the Landlord to make such payments by banker’s order
or credit transfer

4.2   Outgoings

  (a) (i)  To pay and to indemnify the Landlord against all rates taxes
assessments duties charges impositions and outgoings which are now or during the
Term shall be charged assessed or imposed upon the Premises or upon the owner or
occupier of them excluding any payable by the Landlord occasioned by any
disposition of or dealing with or ownership of any interest reversionary to the
interest created by this Lease and any tax payable to the Landlord on receipt of
the Principal Rent or on any dealing with the reversion to this Lease and input
Value Added Tax suffered by the Landlord in respect of the Building

  (ii)   If the Landlord shall suffer any loss of rating relief which may be
applicable to empty premises after the end of the Term by reason of such relief
being allowed to the Tenant in respect of any period before the end of the Term
to make good such loss to the Landlord on demand

  (b)   To pay and to indemnify the Landlord against all charges including meter
rents for all Utilities consumed or used at or in relation to the Premises

4.3   Repair Cleaning and Decorating

  (a)   To keep the Premises in good and substantial repair and condition
(damage or destruction caused by any of the Insured Risks excepted unless and to
the extent that the insurance effected by the Landlord is vitiated forfeited or
avoided or the insurance money is irrecoverable in consequence of any act or
default of the Tenant or any person deriving title under the Tenant or anyone at
the Premises expressly or by implication with the authority of the Tenant or
such person) provided that the Tenant need not keep the carpets in the Premises
in a better state of repair and condition that exists at the date of this Lease
    (b)   To replace from time to time with items of an equivalent standard and
commensurate with the nature of the Premises the Landlord’s fixtures and
fittings in the Premises which may be or become beyond repair at any time during
or at the expiry of the Term provided that the Tenant need not replace the
carpets in the Premises with a higher grade than medium grade carpet     (c)  
In each of the Interior Decorating Years and in the last year of the Term to
redecorate the interior of the Premises in a good and workmanlike manner and
with appropriate materials of good quality to the reasonable satisfaction of the
Landlord provided that any change in the colours or patterns of such decoration
shall require the prior written approval of the Landlord which approval shall
not be unreasonably withheld or delayed     (d)   As often as may be necessary
throughout the Term to clean and treat and wash in accordance with good
standards and practice applicable to high class office

13



--------------------------------------------------------------------------------



 



      premises from time to time and in a good and workmanlike manner to the
reasonable satisfaction of the Landlord all materials surfaces and finishes of
the interior of the Premises which ought normally to be so cleaned treated or
washed (subject to the provisions of paragraph 4.3(e) below)     (e)   If
required in writing by the Landlord as often as may be reasonably necessary but
no less frequently than once in every month of the Term to clean the internal
surfaces of the glazing of the windows and other glazing which form part of the
external envelope of the Building or which separate the Premises from any atria
within the Building     (f)   To keep (excluding any Conduits and Plant that do
not exclusively serve the Property or in respect of which the Landlord is
obliged to maintain pursuant to the terms of this Lease) all plant machinery
apparatus and equipment forming part of the Premises properly maintained and in
good working order if appropriate in the circumstances and for that purpose to
employ reputable contractors for the regular periodic inspection and maintenance
of them and to renew all working and other parts as and when necessary and to
ensure by directions to the Tenant’s staff and otherwise that such plant
machinery apparatus and equipment (other than as mentioned earlier in this
paragraph) are properly operated     (g)   Not to maintain repair replace or
carry out any other works to any plant machinery apparatus and equipment
relating to or connected with the air conditioning heating or fire alarm systems
or the sprinklers hose reels or heat detection and smoke detection equipment and
systems that do not form any part of any Plant belonging to the Tenant     (h)  
To comply in all respects with all reasonable regulations and requirements of or
imposed by or on behalf of the Landlord in relation to the collection and
disposal of refuse from the Premises and (or) from the Building

4.4   Premises Unoccupied       During such periods (if any) throughout the Term
when the Premises are unoccupied (unless the Premises are unoccupied as a result
of the Tenant not being able to assign the Lease due to delays in the Landlord
registering its title at the Land Registry) to:

  (a)   provide all necessary heating in order to keep the Premises sufficiently
warm to prevent deterioration and to keep the Premises free from condensation  
  (b)   close off all ventilation shafts in order to isolate the plant and
equipment in the plant rooms in the Premises from the effects of the external
atmosphere and to ensure at least once in every three months that such plant and
equipment is operational by running the same for such duration as is good
operational practice on each occasion and     (c)   effect such security
arrangements for the Premises as the Landlord or its insurers may reasonably
require

4.5   User and Restrictions on Use

  (a)   Not to use the Premises for any purpose other than the Permitted User  
  (b)   Not to do or allow to remain upon the Premises anything which may be or
become or cause a nuisance disturbance inconvenience injury or damage to the
Landlord or its tenants or the owners or occupiers of adjacent or neighbouring
premises

14



--------------------------------------------------------------------------------



 



  (c)   Not to use the Premises for a sale by auction or for any dangerous
noxious noisy or offensive trade business manufacture or occupation nor for any
illegal or immoral act or purpose     (d)   Not to use the Premises as sleeping
accommodation or for residential purposes nor to keep any animal fish reptile or
bird anywhere on the Premises     (e)   Not knowingly to discharge into the
Conduits serving the Premises any oil or grease or any deleterious or hazardous
matter or substance and to take such measures as shall be reasonably necessary
to ensure that any licensed or otherwise lawful effluent discharged into and/or
from the Conduits will not be corrosive or otherwise harmful to the Conduits or
cause obstruction or deposit in them     (f)   Not to deposit on or adjacent to
any part of the Premises any trade empties or refuse of any kind other than in
proper receptacles and in such locations as the Landlord may reasonably specify
    (g)   Not to install or use in or upon the Premises any safes goods
machinery or apparatus which will cause noise or vibration which can be heard or
felt in nearby premises or outside the Premises or which may strain or damage
the Premises or cause structural damage to nearby premises and not to store or
bring on to the Premises any article substance or liquid of a specially
combustible inflammable or explosive nature     (h)   Not to do anything which
interferes with the heating cooling or ventilation of or which imposes an
additional load on any heating cooling or ventilation plant and equipment in the
Premises     (i)   Not to operate the heating cooling and ventilation plant and
equipment in the Premises otherwise than in accordance with the manufacturers’
regulations for such purpose made or notified by the Landlord from time to time

4.6   Waste and Alterations

  (a)   Not to:

  (i)   commit any waste on or at the Premises     (ii)   make any addition or
extension to the Premises     (iii)   unite the Premises with any adjoining
premises     (iv)   make any other alterations to the Premises save as permitted
by the following provisions of this clause

  (b)   Not to make structural or internal non-structural alterations to the
Premises without first:

  (i)   obtaining and complying with all the necessary permissions licences and
consents of any competent authority and paying all charges of such authority
persons or bodies in respect of such permissions licences and consents     (ii)
  making an application for consent to the Landlord supported by drawings and
where appropriate a specification (in triplicate in each case) prepared by an
architect or member of some other appropriate profession (who shall supervise
the work throughout to completion) and obtaining the written consent of the
Landlord pursuant to such application which consent shall not be unreasonably
withheld or delayed provided that the Landlord shall not be

15



--------------------------------------------------------------------------------



 



      deemed to be acting unreasonably if it considers in its discretion that
such proposals shall or may adversely affect any lighting communication fire
alarm fire protection fire detection sprinkler security heating cooling or
ventilation plant and equipment or their operation in the Premises or the
Building     (iii)   paying the reasonable and proper fees of the Landlord and
professional advisers and consultants in connection with such application
pursuant to these provisions and     (iv)   entering into such covenants as the
Landlord may reasonably require as to the execution and reinstatement of such
alterations     (v)   indemnifying the Landlord in respect of any increased
insurance costs arising as a result of such alterations being carried out

      PROVIDED THAT the Tenant may at any time during the Term take down or
erect internal demountable partitioning at the Premises in a good and
workmanlike manner without the Landlord’s consent and without any requirements
to comply with this clause such works not being a breach of this clause.     (c)
 
(i)    Not to alter remove or replace the window blinds within the Premises
without the prior written approval of the Landlord such approval not to be
unreasonably withheld as to their alternative or replacement but to be at the
Landlord’s discretion as to their removal and choice of colour and

  (ii)   to install at its own expense at windows where window blinds have not
been provided by the Landlord window blinds of a colour and type first approved
in writing by the Landlord such approval not to be unreasonably withheld as to
type but to be at the Landlord’s discretion as to colour     (iii)   Not to
install curtains at the windows

  (d)   The Tenant shall be entitled to connect to the External Electricity
Points with the approval of the Landlord (not to be unreasonably withheld or
delayed)     (e)   To procure that any alterations permitted under the
provisions of this Lease to be carried out to any Plant which it is the
liability of the Landlord to repair and maintain shall only be carried out with
the prior written approval of the Landlord (such approval not to be unreasonably
withheld) and shall (if so requested in writing by the Landlord) only be carried
out by the contractors responsible for maintaining such Plant (or such other
Contractors as the Landlord may nominate) under the supervision of an
appropriately qualified consultant nominated by the Landlord     (f)   Not to
make any additional connections with the Conduits that serve the Premises
otherwise than in accordance with plans and specifications first approved in
writing by the Landlord (such approval not to be unreasonably withheld) subject
to consent to make such connection having previously been obtained from the
relevant competent authority     (g)   At the written request of the Landlord to
remove at the end or sooner determination of the Term any additions alterations
or improvements made to the Premises and any partitions installed in the
Premises and to make good to the reasonable satisfaction of the Landlord any
part or parts of the Premises which may be damaged by such removal with such
removal to be carried out at the sole cost of the Tenant in a good and
workmanlike manner with good quality materials of their several kinds

16



--------------------------------------------------------------------------------



 



  (h)   Not to make any alterations or additions to the electrical wiring and
installations within the Premises which would result in a loading on such wiring
or installations beyond the standards which the same are designed to bear or
which would require a supply of electricity to the Premises in excess of the
levels which the same are designed to supply

4.7   Aerials Signs and Advertisements

  (a)   Not to install any pole mast wire aerial dish satellite dish or screen
(whether in connection with telephonic radio or television communication or
otherwise) outside the Premises and intended to serve the Premises otherwise
than in accordance with plans and specifications first approved in writing by
the Landlord (such approval not to be unreasonably withheld) and in the area
within the Building designated by the Landlord for that purpose and subject to
consent to such installation having previously been obtained from the relevant
competent authority     (b)   Not to fix to or exhibit or display on the outside
of or to or through any window of the Premises or anywhere on the Premises so as
to be visible from outside the Premises any placard sign notice fascia board
name-plate or advertisement unless:

  (i)   it serves no other purpose than to indicate the name and business of the
Tenant and any occupier and is located on the entrance door to the Premises and
    (ii)   the written approval of the Landlord (such approval not to be
unreasonably withheld) as to size design specification and location and the
necessary consents and licences from the relevant competent authority have first
been obtained

4.8   Obstruction       Not to do anything whereby any road path forecourt or
other area over which the Tenant may have rights of access or use may be damaged
or the proper use thereof by others may be obstructed in any way

4.9   Statutory Obligations and Fire Precautions

  (a)   At the Tenant’s own expense to execute all works and provide and
maintain all arrangements upon or in respect of the Premises or the use to which
the Premises are being put that are required in order to comply with the
requirements of any statute or any government department local authority other
public or competent authority environmental authority or court of competent
jurisdiction regardless of whether such requirements are imposed on the Landlord
the Tenant or the occupier and where such works or arrangements are required in
respect of the Premises and other parts of the Building to be carried out by the
Landlord to pay to the Landlord on demand a contribution representing a proper
and reasonable proportion of the cost of implementing such works or arrangements
    (b)   At the Tenant’s own expense and without limiting the obligations set
out earlier in this clause 4.9:

  (i)   to comply in all respects with the provisions of any statutes and any
other obligations imposed by law or by any bye-laws applicable to the Premises
or in regard to carrying on the business for the time being carried on at the
Premises and     (ii)   to comply with the requirements and recommendations of
the fire authority in relation to fire precautions affecting the Premises

17



--------------------------------------------------------------------------------



 



4.10   Access to Landlord and Notice of Repair

  (a)   To permit the Landlord on reasonable prior notice (except in case of
emergency in which case no notice shall be necessary but the Landlord will use
its reasonable endeavours to give as much notice as possible) and during
reasonable times (or at any time in case of emergency):

  (i)   to enter upon the Premises for the purpose of ascertaining that the
covenants and conditions of this Lease have been observed and performed     (ii)
  to inspect the state of repair and condition of the Premises     (iii)   to
give to the Tenant or leave upon the Premises a notice specifying any breach by
the Tenant of the terms of this Lease and requesting the Tenant as soon as
practicable to remedy the same and     (iv)   to exercise the rights and
easements excepted and reserved in part 2 of schedule 1

  (b)   As soon as reasonably practicable to remedy the breach as required by
such notice     (c)   If within twenty Business Days (or within such other
period as is reasonable given the nature of the works required ) of the service
of such a notice the Tenant shall not have commenced and be proceeding
diligently with the execution of the work referred to in the notice or shall
have failed to complete the work within 40 Business Days (or within such longer
period as is reasonable given the nature of the works required) to permit the
Landlord to enter the Premises to execute such work as may be necessary to
comply with the notice and to pay to the Landlord the reasonable and proper cost
of so doing and all reasonable proper expenses incurred by the Landlord
(including legal costs and surveyor’s fees) within 60 days of a written demand

4.11   Dealings

  (a)   In this clause 4.11 “Assignment” means:

  (i)   in the case of a registered lease the execution of a transfer whether or
not that transfer is subsequently registered at the Land Registry and     (ii)  
in the case of any other lease execution of a deed of assignment of it

      and “Assign” shall be construed accordingly     (b)   Not to:

  (i)   hold the Premises expressly or impliedly on trust for another person    
(ii)   part with or share possession or occupation of the Premises     (iii)  
allow anyone other than the Tenant its officers employees consultants and
subcontractors to occupy the Premises

  (c)   Not to Assign a part (as distinct from the whole) of the Premises    
(d)   Not to Assign the whole of the Premises without the prior written consent
of the Landlord (such consent not to be unreasonably withheld or delayed)
provided that for the purposes of section 19(1A) of the Landlord and Tenant Act
1927:

18



--------------------------------------------------------------------------------



 



  (i)   the Landlord shall be entitled to withhold consent to a proposed
Assignment where the proposed assignee is not a Qualifying Assignee and/or where
any of the Prohibited Circumstances apply and     (ii)   the Landlord shall be
entitled to grant its consent to a proposed Assignment subject to all or any of
the Conditions for Assignment

      and provided further that the Landlord shall be entitled to withhold
consent to a proposed Assignment on other grounds or grant consent subject to
further conditions where it is reasonable to do so     (e)   “Qualifying
Assignee” means an assignee:

  (i)   whose financial strength (taking into account any guarantees and other
security for the performance by the assignee of the tenant covenants under this
Lease (other than any authorised guarantee agreement as described in section 16
of the Landlord and Tenant (Covenants) Act 1995)) is in the reasonable opinion
of the Landlord sufficient to enable it to comply with the Tenant’s covenants in
the Lease provided that within 14 days of being notified of the Landlord’s
decision the Tenant may give written notice to the Landlord requiring the matter
to be referred to an independent surveyor:

  (A)   who will act as an expert in accordance with directions he shall make to
the parties in writing     (B)   whose decision will be conclusive     (C)   who
will be appointed by agreement between the parties or in the absence of
agreement within 14 days will be nominated by the President of the Royal
Institution of Chartered Surveyors on the application of either party     (D)  
whose fees and expenses (including the cost of his appointment) will be borne by
the Landlord and the Tenant in such proportions as the surveyor shall direct

  (ii)   the Assignment of the Lease to whom or to which will not in the
reasonable opinion of the Landlord detrimentally affect the value of the
Landlord’s reversion immediately expectant upon the determination of this Lease
provided that within 14 days of being notified of the Landlord’s decision the
Tenant may give written notice to the Landlord requiring the matter to be
referred to an independent surveyor:

  (A)   who will act as an expert in accordance with directions he shall make to
the parties in writing     (B)   whose decision will be conclusive     (C)   who
will be appointed by agreement between the parties or in the absence of
agreement within 14 days will be nominated by the President of the Royal
Institution of Chartered Surveyors on the application of either party     (D)  
whose fees and expenses (including the cost of his appointment) will be borne by
the Landlord and the Tenant in such proportions as the surveyor shall direct

19



--------------------------------------------------------------------------------



 



  (f)   “Prohibited Circumstances” means the following circumstances:

  (i)   where in the Landlord’s reasonable opinion there is an outstanding
material breach of any tenant covenant of this Lease relating to the repair and
condition of the Premises     (ii)   where the proposed assignee enjoys
diplomatic or state immunity provided that this circumstance shall not apply
where the proposed assignee is the Government of the United Kingdom of Great
Britain and Northern Ireland or any department thereof

  (g)   “Conditions for Assignment” means the following conditions:

  (i)   the payment of all Rents and other sums which have fallen due under this
Lease prior to the date of the Assignment     (ii)   that where the consent of
any superior landlord or mortgagee is required to the proposed Assignment such
consent is obtained and any lawfully imposed conditions of such consent are
satisfied     (iii)   that the proposed assignee covenants by deed with the
Landlord in such form as the Landlord may reasonably require that with effect
from the date of the Assignment the proposed assignee will pay the Rents and
observe and perform all the provisions of this Lease to be observed and
performed by the Tenant     (iv)   that the Tenant enters into an Authorised
Guarantee Agreement in the form set out in schedule 6 provided that in the event
that there are produced to the Landlord annual accounts for the three
consecutive years immediately preceding the presentation of such accounts for
the proposed assignee showing the net profits of the proposed assignee in each
year as the same of more than a sum equivalent to three times the annual passing
rent under this Lease at the relevant time the Landlord will not require an
Authorised Guarantee Agreement, or if having entered into an Authorised
Guarantee Agreement accounts are produced to the Landlord as referred to above,
the Landlord will forthwith release the Tenant and its surety from the covenants
and obligations therein contained     (v)   that the Surety (if any) (Surety
here meaning only the surety for the assigning tenant) is made a party to any
Authorised Guarantee Agreement entered into by the Tenant and covenants therein
as a primary obligation to be jointly and severally liable with the Tenant under
the obligations therein contained     (vi)   that if the Landlord reasonably
requires any former tenant under this Lease who remains liable under the tenant
covenants enters into an Authorised Guarantee Agreement as permitted by section
16(6) of the Landlord and Tenant (Covenants) Act 1995 such Authorised Guarantee
Agreement to be in the form set out in schedule 5 mutatis mutandis and that any
surety for such former tenant is made a party to such Authorised Guarantee
Agreement and covenants therein as a primary obligation to be jointly and
severally liable with the former tenant under the obligations therein contained
    (vii)   where the proposed assignee is a corporate body and the Landlord
reasonably so requires that the Tenant procures either covenants by deed in the
form (mutatis mutandis) set out in schedule 3 with the Landlord from not less
than two individuals who are or a corporate body which is

20



--------------------------------------------------------------------------------



 



      acceptable to the Landlord as guarantor or some other form of collateral
security acceptable to the Landlord     (viii)   that if the proposed Assignment
does not take place within 60 days the consent will be voidable at the
Landlord’s discretion but without any liability on the part of the Landlord to
refund to any party any monies paid to the Landlord arising out of or incidental
to such consent

  (h)   Not to charge a part (as distinct from the whole) of the Premises    
(i)   Not to charge the whole of the Premises except to a bank or similar
financial institution for the purpose only of borrowing money on the security of
the Lease and with the prior written consent of the Landlord (which will not be
unreasonably withheld or delayed)     (j)   Not to underlet a part (as distinct
from the whole) of the Premises     (k)   Not to underlet the whole of the
Premises:

  (i)   unless the proposed undertenant has first covenanted by deed with the
Landlord in such form as the Landlord may reasonably require that with effect
from the date of the underlease and during the term of the underlease the
undertenant will observe and perform all the provisions of the underlease to be
observed and performed by the undertenant and the provisions of this Lease
(other than payment of the Principal Rent) to be observed and performed by the
Tenant nor     (ii)   (where the proposed undertenant is a corporate body and
the Landlord reasonably so requires) without first procuring either covenants by
deed with the Landlord in the form (mutatis mutandis) set out in schedule 3 from
two individuals who are or a corporate body which is reasonably acceptable to
the Landlord as guarantor or an alternative form of security reasonably
acceptable to the Landlord nor     (iii)   except by way of a Permitted
Underlease nor     (iv)   without the prior written consent of the Landlord
(which will not be unreasonably withheld or delayed)

  (l)   To use reasonable endeavours to enforce and not to waive or vary the
provisions of a Permitted Underlease and to operate at the relevant dates of
review the rent review provisions contained in an underlease     (m)   Not to
accept a surrender of part only of any underlet premises without the prior
written consent of the Landlord (which will not be unreasonably withheld or
delayed)     (n)   Notwithstanding the earlier provisions of this clause the
Tenant may share occupation of part of the Premises with a Group Company of the
Tenant in a manner which does not transfer or create a legal estate or create
security of tenure or prevent vacant possession of the Premises being given:

  (i)   for so long as the party sharing occupation remains a Group Company of
the Tenant and     (ii)   and the Tenant must procure that within ten Business
Days of such sharing the Landlord receives notice of the Group Company sharing
occupation and the address of its registered office and within ten Business Days
of the termination of such sharing the Landlord receives notice of such
termination

21



--------------------------------------------------------------------------------



 



  (o)   Within 20 Business Days of any Assignment charge underlease or
sub-underlease or any transmission or other devolution relating to the Premises
to give written notice thereof to the Landlord’s solicitors together with two
certified copies of the relevant document and to pay the Landlord’s solicitors’
reasonable charges of £25 for the registration of every such document plus Value
Added Tax

4.12   Landlord’s Costs       To pay to the Landlord and indemnify the Landlord
against all proper costs fees charges disbursements and expenses on an indemnity
basis (including without prejudice to the generality of the above those payable
to counsel solicitors surveyors and bailiffs) incurred by the Landlord in
relation to or in connection with:

  (a)   every application made by the Tenant for a consent approval or licence
required by the provisions of this Lease whether such consent approval or
licence is granted or proffered subject to any lawful qualification or condition
or whether the application is withdrawn (unless the application is withdrawn due
to the Landlord’s failure to have properly registered its interest in the
Property at the Land Registry in which case the Landlord will indemnify the
Tenant as set forth in clause 4.27     (b)   the preparation and service of a
notice under section 146 of the Law of Property Act 1925 or incurred by or in
reasonable contemplation of proceedings under sections 146 or 147 of that Act
notwithstanding that forfeiture is avoided otherwise than by relief granted by
the court     (c)   the recovery or attempted recovery of arrears of the Rents
or other sums due from the Tenant and     (d)   any steps taken in connection
with the preparation and service and negotiation of a schedule of dilapidations
during or after the expiry of the Term but which relates to dilapidations caused
or occurring during the Term

4.13   The Planning Acts and Environmental Law

  (a)   Not to commit any breach of the Planning Acts or Environmental Law and
to comply with the provisions and requirements of the Planning Acts and any
Environmental Law that affect the Premises whether as to the Permitted User or
otherwise and to indemnify and keep the Landlord indemnified both during and
after the expiry of the Term against all liability whatsoever including costs
and expenses incurred as a result of any breach occurring during the Term    
(b)   At the expense of the Tenant to obtain all planning permissions and to
serve all such notices as may be required for the carrying out of any operations
or user on the Premises which may constitute Development provided that no such
application for planning permission shall be made without the prior written
consent of the Landlord such consent not to be unreasonably withheld or delayed
    (c)   Subject only to any statutory direction to the contrary to pay and
satisfy any charge or levy that may subsequently be imposed under the Planning
Acts in respect of the carrying out or maintenance of any such operations or the
commencement or continuance of any such user     (d)   Notwithstanding any
consent which may be granted by the Landlord under this Lease not to carry out
or make any alteration or addition to the Premises or any change of use until:

  (i)   all necessary notices under the Planning Acts have been served and
copies produced to the Landlord

22



--------------------------------------------------------------------------------



 



  (ii)   all necessary permissions and consents under or pursuant to the
Planning Acts have been obtained and produced to the Landlord and     (iii)  
the Landlord acting reasonably has acknowledged that every necessary planning
permission is acceptable to it the Landlord being entitled to refuse to
acknowledge its acceptance of a planning permission on the grounds that any
condition contained in it or anything omitted from it or any period referred to
in it would be or be likely to be prejudicial to the Landlord’s interest in the
Premises whether during or after the expiry of the Term

  (e)   Where the Tenant implements a planning permission, unless the Landlord
shall otherwise direct to carry out and complete before the expiry of the Term:

  (i)   any works stipulated to be carried out to the Premises by a date
subsequent to such expiry as a condition of any planning permission granted for
any Development commenced before the expiry of the Term and     (ii)   any
Development commenced upon the Premises in respect of which the Landlord shall
or may be or become liable for any charge or levy under the Planning Acts

  (f)   If required by the Landlord but at the cost of the Tenant to appeal
against any imposition of any conditions on a planning permission relating to
the Premises that affect the ongoing user of the Premises following an
application by the Tenant if it is reasonable in all the circumstances to do so
    (g)   Not to object to any application for planning permission that the
Landlord or a Group Company of the Landlord may make whether jointly or alone in
respect of any adjoining or neighbouring property

4.14   Plans Documents and Information       If called upon to do so to produce
on demand but not more than once in respect of each such piece of information :

  (a)   to the Landlord all such plans documents and other evidence as the
Landlord may reasonably require in order to satisfy itself that the provisions
of this Lease have been complied with     (b)   to the Landlord or any person
acting as the third party determining the Principal Rent in default of agreement
between the parties under the provisions for rent review contained in this Lease
such information as may reasonably be requested in writing in relation to any
pending or intended procedure to be taken under the Landlord and Tenant Act or
the implementation of any provisions for rent review and     (c)   to the
Landlord or its agent full particulars of all occupants of the Premises and the
terms of their occupation provided that the Tenant will not be required to give
details that would put the Tenant in breach of the Data Protection Act 1998

4.15   Indemnities       To be responsible for and to keep the Landlord fully
indemnified against all damages losses costs expenses actions demands
proceedings claims and liabilities made against or suffered or incurred by the
Landlord arising directly or indirectly out of:

  (a)   any act omission or negligence of the Tenant or any persons at the
Premises expressly or impliedly with the Tenant’s authority or

23



--------------------------------------------------------------------------------



 



  (b)   any breach or non-observance by the Tenant of the covenants conditions
or other provisions of this Lease

4.16   Disposal Boards and Viewing       To permit the Landlord upon reasonable
notice at any time during the last six months of the Term and at any time
thereafter to enter upon the Premises and affix and retain upon any reasonable
part of the Premises a notice for reletting the Premises and during each such
period or periods to permit upon reasonable prior written notice persons with
the written authority of the Landlord or its agent at reasonable times of the
day to view the Premises without interruption provided they are accompanied by
the Landlord or its agents

4.17   Encroachments

  (a)   Not to stop up darken or obstruct any windows or light belonging to the
Premises     (b)   To take all necessary steps to prevent any new window light
opening doorway path passage right or other encroachment or easement being made
or acquired in against out of or upon the Premises and to notify the Landlord
immediately in writing if any such encroachment or easement shall be made or
acquired (or attempted to be made or acquired) and at the request of the
Landlord and the cost of the Tenant to adopt such means as shall be required to
prevent such encroachment or the acquisition of any such easement

4.18   Yield Up       At the expiry of the Term:

  (a)   to yield up the Premises in accordance with the terms of this Lease with
vacant possession     (b)   to remove all placards signs reasonable notices
fascias boards name-plates and advertisements fixed or exhibited by the Tenant
in or upon the Premises and to make good to the reasonable satisfaction of the
Landlord as soon as reasonably practicable any damage caused by such removal and
to pay to the Landlord the reasonable and proper cost of removing any nameplates
or signs installed pursuant to paragraph 4 of schedule 1     (c)   to give up
all keys of the Premises to the Landlord     (d)   to provide the Landlord with
a copy of the most recent asbestos survey and associated documents held by the
Tenant pursuant to its duties under Regulation 4 of the Control of Asbestos at
Work Regulations 2002

4.19   Interest on Arrears

  (a)   If the Tenant shall fail to pay within 10 Business Days of the above
date the Rents or any other sum due under or pursuant to this Lease whether
formally demanded or not the Tenant shall pay to the Landlord Interest on the
Rents or other such sum and such Interest shall be deemed to be and shall be
recoverable as rent in arrear     (b)   Nothing in the preceding paragraph
4.20(a) shall entitle the Tenant to withhold or delay any payment of the Rents
or any other sum due under this Lease after the date upon which they fall due or
in any way prejudice affect or derogate from the rights of the Landlord in
relation to such non-payment including (but not limited to) the proviso for
re-entry contained in this Lease

24



--------------------------------------------------------------------------------



 



4.20   Statutory Notices       To give full particulars to the Landlord of any
notice direction order or proposal for the Premises made given or issued to the
Tenant by any local or public authority within ten Business Days of receipt and
if so required by the Landlord to produce it to the Landlord and without delay
and at the cost of the Tenant to take all necessary steps to comply with such
notice direction or order and at the request and cost of the Landlord to make or
join with the Landlord in making such objection or representation against or in
respect of any notice direction order or proposal as the Landlord shall deem
expedient   4.21   Defective Premises       To give notice to the Landlord of
any defect in the Premises which might give rise to an obligation on the
Landlord to do or refrain from doing any act or thing in order to comply with
the provisions of this Lease or the duty of care imposed on the Landlord
pursuant to the Defective Premises Act 1972 or otherwise and at all times to
display and maintain all necessary notices which the Landlord may from time to
time require to be displayed at the Premises   4.22   Keyholders

  (a)   To ensure that at all times the Landlord and the local Police Force have
written notice of the name home address and home telephone number of at least
two keyholders of the Premises     (b)   Not to change the locks at the
entrances to the Premises without first notifying the Landlord in writing

4.23   Compliance with Regulations       In so far as the same relate to the
Premises or the activities acts or omissions of the Tenant or any undertenant or
any persons under its or their control to comply or procure compliance with such
reasonable regulations as the Landlord may from time to time notify in writing
to the Tenant for the general management supervision and security of the
Building including the control of deliveries to and the removal of refuse from
the Building and the Premises   4.24   New Surety       Within ten Business Days
of the death during the Term of any Surety or of such person committing or
permitting an Act of Insolvency to give notice of this to the Landlord and if so
required by the Landlord at the expense of the Tenant within 30 Business Days of
such event to procure some other person acceptable to the Landlord to execute a
guarantee in the form of schedule 3   4.25   Compliance with Title      
Provided that the Tenant has received all relevant title documents to perform
observe and comply with the rights easements privileges restrictions covenants
stipulations and other matters contained or referred to in schedule 5 so far as
they relate to the Premises and are capable of being enforced   4.26  
Landlord’s Release under the Landlord and Tenant (Covenants) Act 1995       Not
to object unreasonably to the Landlord being released from its obligations under
this Lease as requested in any notice served on the Tenant under section 8 of
the Landlord and Tenant (Covenants) Act 1995

25



--------------------------------------------------------------------------------



 



4.27   Registration of the Lease at the Land Registry

  (a)   The Tenant covenants to apply to the Land Registry for first
registration of this Lease within the period of 6 weeks beginning on the date of
the Lease and on completion of the registration forthwith to supply the Landlord
with official copies of the register of title and title plan     (b)   To the
extent that the Landlord is not the registered proprietor of the Building at the
date of this Lease, the Landlord will use its reasonable endeavours to procure
that the Landlord’s interest as proprietor of the freehold title BK289836 is
registered at the Land Registry with title absolute as soon as reasonably
practicable after the date of this Lease and on completion of the registration
forthwith to supply the Tenant with official copies of the register of title and
title plan     (c)   The Landlord will keep the Tenant indemnified against all
damages losses costs expenses actions demands proceedings claims and liabilities
made against or suffered or incurred by the Tenant arising directly out of a
breach or non observance by the Landlord of the Landlord’s obligations in clause
4.27(b)     (d)   The Landlord will use its reasonable endeavours to assist the
Tenant to procure the registration of this Lease and will deal promptly with any
requisitions that are raised by the Land Registry which relate to the Landlord’s
interest in the Building

4.28   Closure of title to the Lease at the Land Registry       At the end or
sooner determination of the Term to apply to the Land Registry to close the
title to this Lease and for the cancellation of any entry or notice of or
relating to this Lease on any other registered title and to provide all
reasonable assistance required by the Landlord to close such title and remove
such entries

5.   THE LANDLORD’S COVENANTS       The Landlord covenants with the Tenant that:
  5.1   Quiet Enjoyment       The Tenant paying the Rents and performing and
observing the covenants and conditions on the part of the Tenant herein
contained the Landlord shall permit the Tenant peaceably and quietly to hold and
enjoy the Premises during the Term without any interruption or disturbance from
or by the Landlord or by any person lawfully claiming through under or in trust
for the Landlord   5.2   Services       Subject to the Tenant paying to the
Landlord the Service Charge subject also to the provisions of paragraphs 2 and 3
of part 1 of schedule 4 the Landlord shall provide or procure the provision:

  (a)   during Business Hours of the Services and     (b)   outside Business
Hours of:

  (i)   such of the Services as the Landlord shall in its discretion deem
appropriate and also     (ii)   air conditioning and heating     (iii)   such
other of the Services as the Tenant shall previously have requested and which
the Landlord shall have agreed to provide

26



--------------------------------------------------------------------------------



 



      in each case to a standard appropriate to a building of the type and size
of the Building and for the Permitted User provided that the Landlord shall be
entitled to employ such managing agents professional advisers consultants
contractors and other persons as may be required from time to time for the
purpose of the performance of the Services

5.3   Restriction

  (a)   The Landlord covenants with the Tenant that within 5 Business Days of
the date of this Lease it will at its own cost make an application to the Land
Registry on Form RX1 to register a restriction against title number BK289836 in
the form set out below and that it will use all reasonable endeavours to achieve
registration of the said restriction and that on completion of the registration
forthwith to supply the Tenant with official copies of the register of title
number BK289836 containing the restriction:

      “No disposition of that part of the Registered Estate known as Richmond
House (formerly known as Regents House and marked as such on the title plan)
(other than a charge or a transfer of the whole of Richmond House (formerly
known as Regents House)) by the proprietor of the registered estate or by the
proprietor of any registered charge is to be registered without a certificate
signed by a conveyancer that the provisions of clause 11 of a lease dated 2007
and made between (1) Bedell Corporate Trustees Limited and Atrium Trustees
Limited (as Trustees of the Park One Unit Trust) (2) Tollgrade UK Limited and
(3) Tollgrade Communications, Inc have been complied with”

  (b)   The Tenant shall give the Landlord such assistance as it may reasonably
require in removing such restriction from the register at the end or sooner
determination of the Lease term

5.4   Provision of Information       To provide such information (including but
not limited o security codes) as is necessary to the Tenant to enable the Tenant
to access the Premises 24 hours a day every day of the year   5.5   Asbestos
Survey       To procure as soon as reasonably practicable and at its own cost a
Type 2 asbestos survey of the Premises and to supply a copy of the survey report
to the Tenant as soon as reasonably practicable   5.6   Remediation       To
remediate at its own cost any contamination (as defined in any Environmental
Law) existing at the Premises and/or the Building prior to the date of this
Lease   6.   INSURANCE   6.1   Landlord to insure       The Landlord covenants
with the Tenant to effect and maintain the following insurances in respect of
the Building (including all plant machinery apparatus and equipment contained
therein) (unless such insurance shall be vitiated avoided or forfeited by any
act of the Tenant or any person deriving title under the Tenant or by anyone at
the Building expressly or by implication with the authority of the Tenant or
such person) with a reputable insurance office or underwriters

27



--------------------------------------------------------------------------------



 



  (a)   against damage or destruction by the Insured Risks in the following
sums:

  (i)   such sum (together with Value Added Tax on such sum) as shall from time
to time be the full cost of rebuilding and reinstating the Building including
architects’ surveyors’ and other professional fees and fees and costs payable
upon any applications for planning permission or other permits or consents that
may be required in relation to the rebuilding or reinstatement of the Building
the cost of debris removal demolition site clearance any works that may be
required by statute and incidental expenses and     (ii)   the loss of the
Principal Rent from time to time (having regard to any review of the Principal
Rent which may become due under this Lease) and Service Charge for three years
or such longer period as the Landlord may from time to time properly consider to
be sufficient for the purposes of planning and carrying out such rebuilding or
reinstatement

  (b)   third party and public liability insurance     (c)   insurance against
liability under the Defective Premises Act 1972 (and any other Act of Parliament
or European Community legislation in respect of which the Landlord requires
insurance).

6.2   Details of the Insurance       The Landlord covenants with the Tenant in
relation to the policy of insurance effected by the Landlord pursuant to its
obligations in this clause to produce to the Tenant on demand (but not more than
once in any period of twelve months) a copy of the policy and the last premium
renewal receipt   6.3   Tenant’s Insurance Covenants       The Tenant covenants
with the Landlord:

  (a)   to pay the Insurance Rent on demand for the period from and including
the date of this Lease up to and including the day before the next policy
renewal date and subsequently to pay the Insurance Rent on demand and (if so
demanded) in advance of the policy renewal date     (b)   in the event of any
claim under a policy of insurance relating to the Building to reimburse the
Landlord on demand for a reasonable proportion of any excess which applies    
(c)   to comply with all the requirements and recommendations of the insurers of
the Building     (d)   not to do or permit anything that could cause any policy
of insurance on or in relation to the Building to become void or voidable wholly
or in part nor (unless the Tenant shall have previously notified the Landlord
and agreed to pay the increased premium) anything by which additional insurance
premiums may become payable     (e)   to keep the Premises supplied with such
fire fighting equipment as the insurer may require and to maintain such
equipment in efficient working order     (f)   to comply with the requirements
and recommendations of the insurer as to fire precautions relating to the
Premises     (g)   not to obstruct the access to any fire equipment or the means
of escape from the Premises nor to lock any fire door while the Premises are
occupied

28



--------------------------------------------------------------------------------



 



  (h)   to give notice to the Landlord immediately upon the happening of any
event which might affect any insurance policy on or relating to the Premises or
upon the happening of any event against which the Landlord may have insured
under this Lease     (i)   not to effect any policy of insurance in relation to
the Building without the prior written consent of the Landlord     (j)   if at
any time the Tenant shall be entitled to the benefit of any insurance on the
Premises (which is not effected or maintained in pursuance of any obligation
contained in this Lease) to apply all money received by virtue of such insurance
in making good the loss or damage in respect of which such money shall have been
received     (k)   if and whenever during the Term the Premises or any part (the
“relevant part”) of the Building giving access to the Premises are damaged or
destroyed by any of the Insured Risks and the insurance money under the policy
of insurance effected by the Landlord pursuant to its obligations contained in
this Lease is by reason of any act or default of the Tenant or anyone at the
Premises expressly or by implication with the Tenant’s authority wholly or
partially irrecoverable to pay to the Landlord on demand the amount of such
insurance money so irrecoverable with Interest on such amount (from the date of
demand or (if earlier) the date on which the Landlord first suffered financial
loss because of the insurance money being irrecoverable in whole or in part as
aforesaid)     (l)   that whenever any fire or other insurance is effected
through or by the Landlord all sums allowed by way of commission discount or
otherwise shall be deducted from the items listed at clause 1.25(a)(i)-(iv) and
clause 1.25(b)

6.4   Suspension of Principal Rent

  (a)   Subject to clause 6.4(b) if and whenever during the Term:

  (i)   the Premises or any part of them are damaged or destroyed or access to
the Premises is substantially impaired by any of the Insured Risks so that the
Premises or any part of them are unfit for occupation or use for the Permitted
User and     (ii)   the insurance effected by the Landlord is not vitiated
avoided or forfeited and the insurance money is not irrecoverable in whole or in
part by reason of any act or default of the Tenant or any person deriving title
under the Tenant or anyone at the Premises expressly or by implication with the
authority of the Tenant or such person

      the Principal Rent and the Service Charge or a fair proportion of them
according to the nature and the extent of the damage sustained shall cease to be
payable until the Premises or the relevant part shall have been rebuilt or
reinstated so that the Premises are made fit for occupation and use or for the
Permitted User until (whichever period is the shorter)

6.5   Reinstatement and Determination if Prevented

  (a)   If and whenever during the Term:

  (i)   the Premises or any part of them are damaged or destroyed by any of the
Insured Risks and

29



--------------------------------------------------------------------------------



 



  (ii)   the payment of the insurance money is not refused in whole or part by
reason of any act or default of the Tenant or anyone at the Premises expressly
or by implication with the Tenant’s authority

      the Landlord shall use all reasonable endeavours to obtain all planning
permissions and other permits and consents that may be required under the
Planning Acts and any other statutes to enable the Landlord to rebuild or
reinstate the Premises or the affected part with all reasonable speed     (b)  
In the circumstances referred to in paragraph 6.5(a) and subject to the
provisions of paragraph 6.5(c) the Landlord shall as soon as such permissions
permits and consents have been obtained (or as soon as practicable where they
are not required) apply all money received in respect of such insurance (except
sums received in respect of loss of Principal Rent)in rebuilding or reinstating
the Premises or the relevant part with all reasonable speed and will to the
extent that the sums are insufficient as a result of the Landlord’s own act
neglect or default (including any failure to insure in the reinstatement cost of
the Building) make up the shortfall out of its own resources     (c)   The
Landlord shall not be liable to rebuild or reinstate the Premises or the
relevant part if and for so long as such rebuilding or reinstating is prevented
by one or more of the following causes:

  (i)   the Landlord has failed (despite using all reasonable endeavours) to
obtain such permissions permits and consents as are mentioned in paragraph
6.5(a)     (ii)   any of such permissions permits and consents have been granted
subject to a lawful condition with which in all the circumstances it would be
unreasonable to expect the Landlord to comply     (iii)   some defect or
deficiency affecting the site upon which the rebuilding or reinstatement is to
take place would mean that the same could only be undertaken at a cost that
would be unreasonable in all the circumstances     (iv)   the Landlord is unable
to obtain access to such site for the purposes of rebuilding or reinstating    
(v)   the rebuilding or reinstating is prevented by war act of God Government
action strike lockout or any other circumstance beyond the control of the
Landlord

  (d)   If upon the expiry of a period of 12 months commencing on the date of
the damage or destruction works have not commenced in respect of the rebuilding
or reinstatement of the Premises or the access thereto or the relevant part
thereof (as the case may be) either the Landlord or the Tenant may serve notice
on the other at any time after that date (but before the Premises are again fit
for occupation and use) whereupon:

  (i)   this Lease shall absolutely cease but without prejudice to any rights or
remedies that may have accrued to either party against the other and     (ii)  
all money received in respect of the insurance effected by the Landlord pursuant
to this clause 6 shall belong to the Landlord

30



--------------------------------------------------------------------------------



 



7.   PROVISOS   7.1   Re-entry       If and whenever during the Term:

  (a)   the Rents (or any of them or any part of them) under this Lease are
outstanding for more than twenty eight Business Days after becoming due whether
formally demanded or not or     (b)   there is a material breach by the Tenant
of any covenant or other term of this Lease or any document expressed to be
supplemental to this Lease or     (c)   the Tenant commits or permits an Act of
Insolvency or     (d)   the Tenant otherwise ceases to exist

    the Landlord may re-enter the Premises or any part of them in the name of
the whole at any time and even if any previous right of re-entry has been waived
and then the Term will absolutely cease but without prejudice to any rights or
remedies which may have accrued to the Landlord against the Tenant or the Surety
in respect of any breach of covenant or other term of this Lease including the
breach in respect of which the re-entry is made   7.2   Rights and Easements    
  The operation of section 62 of the Law of Property Act 1925 shall be excluded
from this Lease and the only rights granted to the Tenant are those expressly
set out in part 1 of schedule 1 and the Tenant shall not by virtue of this Lease
be deemed to have acquired or be entitled to and the Tenant shall not during the
Term acquire or become entitled to by any means whatever any easement from or
over or affecting any other land or premises now or at any time after the date
of this Lease belonging to the Landlord or any Group Company of the Landlord and
not comprised in this Lease   7.3   Disputes with Adjoining Occupiers       If
any dispute arises between the Tenant and the tenants or occupiers of other
parts of the Building or the Adjoining Property as to any easement right or
privilege in connection with the use of the Premises and any other part of the
Building or the Adjoining Property or as to the boundary structures separating
the Premises from any other property it shall be decided by the Landlord acting
reasonably   7.4   Exclusion of Use Warranty       Nothing in this Lease or in
any consent granted by the Landlord under this Lease shall imply or warrant that
the Premises may lawfully be used under the Planning Acts for the purpose
authorised in this Lease or any purpose subsequently authorised   7.5  
Representations       The Tenant acknowledges that this Lease has not been
entered into in reliance wholly or partly on any statement or representation
made by or on behalf of the Landlord except any such statement or representation
that is expressly set out in this Lease or made in writing by the Landlord’s
Solicitor to the Tenant’s Solicitor prior to the date hereof   7.6   Tenant’s
Property       If after the Tenant has vacated the Premises on the expiry of the
Term any property of the Tenant remains in or on the Premises and the Tenant
fails to remove it within twenty

31



--------------------------------------------------------------------------------



 



    Business Days after being requested in writing by the Landlord to do so or
if after using all reasonable endeavours the Landlord is unable to make such a
request to the Tenant within twenty Business Days from the first attempt so made
by the Landlord:

  (a)   the Landlord may as the agent of the Tenant sell such property and the
Tenant shall indemnify the Landlord against any liability incurred by it to any
third party whose property shall have been sold by the Landlord in the mistaken
belief held in good faith (which shall be presumed unless the contrary is
proved) that such property belonged to the Tenant     (b)   the Landlord shall
(subject to paragraph 7.6(c) below) forthwith after such sale pay to the Tenant
the proceeds of such sale after having deducted the reasonable fees and expenses
incurred by or on behalf of the Landlord in connection with such sale     (c)  
if the Landlord having made reasonable efforts is unable to locate the Tenant
the Landlord shall be entitled to retain such proceeds of sale absolutely unless
the Tenant shall claim them within six months of the date on which the Tenant
vacated the Premises and     (d)   the Tenant shall indemnify the Landlord
against any damage occasioned to the Premises and any actions claims proceedings
costs expenses and demands made against the Landlord caused as a direct result
of the presence of the property in or on the Premises

7.7   Compensation on Vacating       Any statutory right of the Tenant to claim
compensation from the Landlord on vacating the Premises shall be excluded to the
extent that the law allows   7.8   Covenants relating to Adjoining Premises    
  Nothing contained in or implied by this Lease shall give the Tenant the
benefit of or the right to enforce or to prevent the release or modifications of
any covenant agreement or condition entered into by any tenant of the Landlord
in respect of any property not comprised in this Lease   7.9   Loss or Damage  
    The Landlord its servants agents visitors or licensees shall not be liable
or responsible to the Tenant its servants agents visitors or licensees for any
loss injury damage nuisance annoyance or inconvenience which may be sustained by
the Tenant its servants agents visitors or licensees (either personally or to
their property including the Premises) caused by:

  (a)   any act neglect default or misconduct of any other tenant of the
Landlord or any interruption of their services caused by illness industrial
action shortage of personnel or materials or other cause not directly under the
control of the Landlord     (b)   any failure or defect in any Conduits or
Utilities serving the Premises

7.10   Service of Notices

  (a)   The provisions of section 196 of the Law of Property Act 1925 as amended
by the Recorded Delivery Service Act 1962 shall apply to the giving and service
of all notices and documents under or in connection with this Lease except that:

  (i)   section 196 shall be deemed to be amended as follows:

32



--------------------------------------------------------------------------------



 



      the final words of section 196(4)”.... and that service ... be delivered”
shall be deleted and there shall be substituted “...and that service shall be
deemed to be made on the second Business Day after the registered letter has
been posted”     (ii)   any notice served on the Tenant or the Surety must be
served on Sara M Antol, Secretary of Tollgrade UK Ltd, c/o Tollgrade
Communications Inc., 493 Nixon Road, Chiswick PA 15024 or such other
place/person as the Tenant or Surety shall have notified the Landlord in writing

  (b)   Any notice or document shall also be sufficiently served if sent by
facsimile transmission or any other means of electronic transmission to the
party to be served and that service shall be deemed to be made on the day of
transmission if transmitted before 4.00 p.m. on a Business Day but otherwise on
the next following Business Day and in this clause “party” includes the Surety

7.11   Value Added Tax

  (a)   Save as the context requires or as otherwise stated all references to
payments made in this Lease are references to such payments exclusive of Value
Added Tax chargeable in respect of the supply of goods or services for which the
payment is consideration and insofar as such payments fall to be made under this
Lease the amount of such Value Added Tax shall be paid in addition thereto    
(b)   Without prejudice to and save as mentioned earlier in this clause 7.11
where any supply is made pursuant to this Lease the recipient of the supply
shall pay to the supplier the amount of any Value Added Tax chargeable in
respect thereof     (c)   Where any payment is required to be made pursuant to
this Lease to reimburse the payee for any expenditure incurred by the payee such
payment shall include an amount equal to any Value Added Tax comprised in that
expenditure which is not recoverable by the payee as input tax under section 25
of the Value Added Tax Act 1994

7.12   Control and Substitution of Common Parts       The Common Parts shall at
all times be subject to the exclusive control and management of the Landlord and
the Landlord shall be entitled:

  (a)   to alter stop up divert or otherwise use any part of the Common Parts or
any of them provided that no such alteration stopping up diversion other use or
change which has any material adverse effect on the Premises or any part thereof
or on the use or enjoyment of or access to the same shall be effected unless it
is unavoidable or avoidable only at a cost which the Landlord (acting
reasonably) considers to be disproportionate and in any event the Landlord shall
use all reasonable endeavours to minimise any such material adverse effect    
(b)   to close all or any of the Common Parts for the purpose of repairing
renovating replacing cleansing and maintaining the same provided that the
Landlord shall use all reasonable endeavours to minimise the length of any such
closure and shall use reasonable endeavours to perform such services during
non-Business Hours and provided that the access to and use of the Premises is
not restricted unless it is unavoidable or avoidable only at a cost which the
Landlord (acting reasonably) considers disproportionate

33



--------------------------------------------------------------------------------



 



7.13   Exclusion of Responsibility       Any services rendered to or for the
Tenant by an employee representative agent or servant of the Landlord shall be
deemed to have been rendered by that person as employee representative agent or
servant of the Tenant and in particular any acceptance for distribution by any
such person of letters packages or other communications shall imply no
responsibility on the part of the Landlord in relation thereto nor render it
liable in respect thereof in any way   7.14   Entire Understanding       This
Lease embodies the entire understanding of the parties relating to the Premises
and to all the matters dealt with by the provisions of this Lease   7.15  
Landlord and Tenant (Covenants) Act 1995       This Lease is a “new tenancy” as
that expression is defined in the Landlord and Tenant (Covenants) Act 1995  
7.16   Invalidity       If at any time any one or more provisions of this Lease
is or becomes invalid illegal or unenforceable in any respect under any law the
validity legality and enforceability of the remaining provisions hereof shall
not be in any way affected or impaired thereby   7.17   Landlord’s Liability

  (a)   In this clause 7.17 “Assignment of the Reversion” means:

  (i)   execution of an assignment or transfer by deed or;     (ii)   an
assignment or transfer by operation of law

      which transfers or assigns the Landlord’s reversionary interest in the
Property whether or not that assignment or transfer is subsequently registered
at the Land Registry     (b)   The Landlord shall not be liable for any breach
of the landlord covenants of this Lease occurring after an Assignment of the
Reversion

7.18   Asbestos       Notwithstanding the provisions elsewhere in this Lease,
the parties agree that the Landlord is responsible for removing and/or
maintaining as required by law or to the extent contained in any of the Tenant’s
obligations in this Lease any asbestos in the Premises at the date of this Lease
(provided that the Tenant shall not interfere with or disturb any asbestos in
the Premises) and for the avoidance of doubt the Tenant is not responsible for
any such obligations or liabilities   7.19   Tenant’s electricity consumption  
    Notwithstanding the provisions elsewhere in this Lease the parties agree
that the Tenant can use 107,350 watts (156 amps/phase) of electricity from its
connections with the Conduits that serve the Premises

34



--------------------------------------------------------------------------------



 



8.   THE SURETY’S COVENANTS       In consideration of this Lease having been
granted at its request the Surety covenants with the Landlord as a primary
obligation and without the need for any express assignment with all its
successors in title in the terms set out in schedule 3   9.   TENANT’S OPTION TO
DETERMINE   9.1   The Tenant may determine this Lease on 24 December 2012 (the
“Determination Date") subject to complying with the conditions set out in clause
9.2 below (the “Break Conditions").   9.2   The Break Conditions are that the
Tenant shall:

  (a)   give to the Landlord not less than six (6) months’ notice (such notice
to be on or before 24 June 2012) in writing of its intention to determine this
Lease on the Determination Date;     (b)   as of the Determination Date have
paid the Principal Rent reserved by this Lease;     (c)   on the Determination
Date pay to the Landlord a sum equivalent to three (3) months’ Principal Rent
and;     (d)   yield up to the Premises with vacant possession on the
Determination Date.

9.3   If the Tenant complies with the Break Conditions then the Lease shall
immediately cease and determine on the Determination Date but without prejudice
to the rights of either party in respect of any antecedent claim or breach of
covenant.   9.4   On the Determination Date the Tenant shall return the original
Lease to the landlord together with any other title deeds and documents relating
to the Premises and shall give such assistance as the Landlord shall reasonably
require in order to cancel any entry or title relating to the Lease at the Land
Registry and the Landlord will at the Determination Date return to the Tenant
the Counterpart Lease and any other title deeds and documents relating to the
Premises in its possession or control.       Nothing in this clause shall make
time of the essence for the purposes of the rent review provisions contained in
the Lease   10.   LIMITATION OF LIABILITY   10.1   The Landlord is entering into
this Lease as trustee of the Unit Trust and as such any liability on the part of
the Landlord pursuant to this Lease shall be limited to the net assets held on
trust from time to time for the Unit Trust which are in its possession or under
its control as trustee of the Unit Trust.   10.2   Notwithstanding any other
provision of this Lease the Landlord shall have no obligation to meet any claim
or liability under this Lease except to the extent that it can properly meet the
claim or liability out of the net assets from time to time of the Unit Trust.  
10.3   The Tenant acknowledges that the effect of clauses 10.1 and 10.2 above is
that the Landlord shall have no recourse to any assets other than those assets
from time to time comprising the trust fund of the Unit Trust.   10.4   The
limitations in this clause 10 shall not apply in the case of fraud on the part
of the Landlord.   10.5   The Tenant acknowledges that references to the
Landlord in this Lease are references to the Landlord in its capacity as trustee
of the Unit Trust and references to actions of the

35



--------------------------------------------------------------------------------



 



    Landlord are references to actions of the Landlord in its capacity as
trustee of the Unit Trust only and not to any corporate or other capacity   11.
  ADDITIONAL SPACE   11.1   If the Landlord wishes to grant a lease of any
surplus accommodation within the Building (the “Surplus Accommodation") during
the Term to a third party (the “Interested Party") the Landlord covenants that
it shall once heads of terms have been signed by or on behalf of the Landlord
and by or on behalf of the Interested Party offer to enter into a lease with the
Tenant on terms no less advantageous to the Landlord than those agreed with the
Interested Party. The Landlord shall serve on the Tenant (in duplicate) a
written notice of the offer (the “Offer Notice") which will contain details of
the terms being offered to the Tenant and the Tenant shall use its reasonable
endeavours to keep the details of the Offer Notice confidential.   11.2   The
Tenant may accept the Landlord’s offer by signing dating and serving the
duplicate or another copy of the Offer Notice on the Landlord within 10 Business
Days of receipt of the Offer Notice following which the Landlord shall enter
into a lease of the Surplus Accommodation with the Tenant provided that the
Tenant completes the lease within 25 Business Days of service of the signed and
dated duplicate or copy Offer Notice on the Landlord.   11.3   In the event that
the Landlord accepts the Tenant’s offer to take a Lease of the Surplus
Accommodation such lease shall be in a form by reference to this Lease with the
necessary changes to reflect the terms agreed between the Landlord and the
Tenant.   11.4   If the Tenant does not accept the Offer Notice as stated in
clause 11.2 the Landlord shall be permitted to let the accommodation which is
the subject to the relevant Offer Notice to the Interested Party within three
(3) months after the expiry of the 10 Business Day notice period of the Offer
Notice referred to in clause 11.2 without serving an additional Offer Notice on
the Tenant provided that the terms of the proposed letting are the same as the
terms which were offered to the Tenant pursuant to the relevant Offer Notice and
provided further that if the terms of the proposed letting to the Interested
Party referred to in clause 10.1 are more advantageous than those which were
offered to the Tenant the Landlord shall be obliged to re-serve an Offer Notice
on the Tenant in accordance with clause 11.2.   11.5   The Landlord further
covenants with the Tenant that it will not at any time accept any offer for the
lease of the Surplus Accommodation made by someone other than the Tenant without
first offering to let the same to the Tenant in accordance with the provisions
of this clause   11.6   The provisions of this clause are personal to Tollgrade
UK Limited and reference in this clause to the Tenant does not include
successors and assigns   12.   LANDLORD’S ONGOING WORKS   12.1   In this clause
12:       “Landlord’s Works” means the works set out in the Specification to the
part of the ground floor of the Building excluding the area shown hatched black
on the Floor Plan       “Specification” means the specification attached to this
Lease and marked “Specification” 12.2 The Landlord will at the cost of the
Landlord and (subject as hereinafter provided):

  (a)   with reasonable speed and (subject also to all necessary planning
permissions building regulations approval licences permits or consents being
obtained and

36



--------------------------------------------------------------------------------



 



      remaining valid and unrevoked) in a good and workmanlike manner complete
the Landlord’s Works with such modifications as the Landlord may reasonably
require     (b)   use reasonable endeavours to obtain or cause to be obtained
and once obtained to keep in force or cause to be kept in force all necessary
planning permissions buildings regulations approvals licences permits or
consents which shall be required for the Landlord’s Works     (c)   use
reasonable endeavours to procure that the Landlord’s contractor complies with
its obligations under the building contract for the Landlord’s Works to make
good forthwith any defects appearing in the Premises within the defects
liability period under the relevant building contract and which shall within
that period be notified by the Tenant to the Landlord in writing     (d)  
insure the Landlord’s Works     (e)   use reasonable endeavours to complete such
of the Landlord’s Works to enable the Tenant to enter use and occupy the
Premises for the purpose of the Permitted Use no later than 31 October 2007

12.3   The Landlord and the Tenant agree that if the part of the Landlord’s
Works separating the Premises from the remainder of the ground floor of the
Building are not substantially completed by 31 October 2007 the Tenant may step
in and complete that part of the Landlord’s Works to the Tenant’s reasonable
satisfaction provided that if the Landlord has been unable to build such wall as
a result of the Landlord being unable to obtain consent from the relevant
authorities (having used reasonable attempts to do so) to the proposed emergency
exit route from the Premises then the Tenant shall not be entitled to exercise
such rights of step in provided that the Landlord shall continue to use
reasonable endeavours to obtain such consent as soon as reasonably practicable
and shall complete such works as soon as reasonably practicable thereafter  
12.4   In the event that the Tenant exercises its right under clause 12.2 the
Landlord agrees to pay the reasonable and proper costs of the Tenant in
completing the relevant part of the Landlord’s Works within 20 Business Days of
demand   13.   EXCLUSION OF THE LANDLORD AND TENANT ACT 1954   13.1   This Lease
is not granted pursuant to a prior agreement for lease   13.2   In relation to
the tenancy created by this Lease:

  (a)   the Landlord served on the Tenant a notice dated 2007 complying with the
requirements of section 38A(3) of the Landlord and Tenant Act     (b)   the
Landlord served on the Surety a notice dated 2007 complying with the
requirements of section 38A(4) of the Landlord and Tenant Act     (c)   the
Tenant or a person duly authorised by the Tenant made a Statutory Declaration
(the “Tenant’s Statutory Declaration") complying with the requirements of
schedule 2 to the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003     (d)   the Surety or a person duly authorised by the Surety made a
Statutory Declaration (the “Surety’s Statutory Declaration") complying with the
requirements of schedule 2 to the Regulation Reform (Business Tenancies)
(England and Wales) Order 2003

13.3   Where the Tenant’s Statutory Declaration or the Surety’s Statutory
Declaration was made by a person other than the Tenant or the Surety (as
appropriate) the Tenant or the Surety

37



--------------------------------------------------------------------------------



 



    (as appropriate) confirms that the declarant was duly authorised to make the
Statutory Declaration on the Tenant’s or the Surety’s (as appropriate) behalf  
13.4   The Landlord and the Tenant agree that the provisions of sections 24 to
28 (inclusive) of the Landlord and Tenant Act shall be excluded in relation to
the tenancy created by this Lease   14.   THE CONTRACTS (RIGHTS OF THIRD
PARTIES) ACT 1999       A person who is not a party to this Lease has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce any of its
terms but this does not affect any right or remedy of a third party which exists
or is available apart from that Act   15.   ENTRY TO THE BUILDING BY THIRD
PARTIES   15.1   The Landlord acknowledges that the Tenant is not responsible
for the security of the Retained Parts or other Lettable Areas notwithstanding
the Tenants’ its employees’ visitors’ agents’ contractors’ or anyone else
entering the Building with the Tenant’s authority (the “Tenant’s Employees") use
of any door entry and/or security system for the Building.   15.2  
Notwithstanding the provisions elsewhere in this Lease the Tenant is not liable
for any claims proceedings demands expenses or costs incurred by or made against
the Landlord howsoever arising in connection with the entry to the Building by
anyone other than the Tenant’s Employees

IN WITNESS of which this Lease has been executed as a deed on the date first
above written

38



--------------------------------------------------------------------------------



 



SCHEDULE 1
Part 1 — Rights and Easements Granted

1.   Common Parts   1.1   The right (in common with the Landlord and other
persons having a like right) for the Tenant and all persons expressly or by
implication authorised by it to use the Common Parts and fire escapes or routes
of escape in the Building for the purposes of access to and egress from the
Premises   1.2   To the extent the Landlord has power to grant the same the
right set out in paragraphs 1 and 2 of schedule 1 of a transfer of Phase 1 Park
One Bracknell dated 25 June 1990 made between (1) Britel Developments
(Bracknell) Limited and (2) Britel Fund Trustees Limited   2.   Conduits      
The right (in common with the Landlord and other persons having a like right) to
the free passage and running ( of all Utilities in and through the Conduits that
now or may at any time serve the Premises laid in or over or under other parts
of the Building and (or) the Adjoining Property   3.   Support       The right
of support shelter and protection for the benefit of the Premises as is now
enjoyed from all other parts of the Building   4.   Name-Plates or Signs      
The right at the expense of the Tenant but without having to pay a fee to the
Landlord for the exercise of this right (and with the Landlord’s consent which
is not to be unreasonably withheld) to display the name and business of the
Tenant and other permitted occupiers of the Premises including the Tenant on:  
4.1   the tenant’s name-board maintained by the Landlord in the main entrance
lobby of the Building and   4.2   (subject to complying with the provisions of
paragraph 4.7(b) of this Lease) on the entrance door on each floor of the
Premises   5.   Car Parking       The right at all times to park 29 cars in the
Car Parking Spaces designated by the landlord from time to time within the Car
Park together with all ancillary vehicular and pedestrian rights of access to
and egress to and from the Building over the Common parts and within the
Building for the proper and reasonable enjoyment of such car parking rights   6.
  The right at all times during the Term to connect to and to retain a
connection to the Risers and to put and retain any necessary Conduits on the
Retained Parts running between the Premises and the Risers to enable such
connection thereto   7.   The right at all reasonable times upon reasonable
prior notice except in cases of emergency to enter (or in cases of emergency to
break and enter) the Retained Parts and the other Lettable Areas to carryout the
Tenant’s obligations in this Lease where it is not reasonably practicable for
the Tenant to comply with these obligations without such access providing that
the Tenant causes as little inconvenience as reasonably possible to the
occupiers of the area accessed and makes good as soon as reasonably practicable
any damage thereby caused to such areas

39



--------------------------------------------------------------------------------



 



8.   Air Conditioning Units       The right to install and thereafter retain the
Air Conditioning Units in such location as the Landlord may agree acting
reasonably in the basement parking area within the Car Park together with the
right at all reasonable times on reasonable prior notice except in case of
emergency to enter the basement parking area within the Car Park and such other
parts of the Building as are necessary for the purpose of inspecting cleansing
maintaining repairing removing renewing replacing and altering the
Air-Conditioning Units (but only where such works cannot reasonably be carried
out without such access and provided that the Tenant causes as little
inconvenience as reasonably possible to the occupiers of the area accessed and
makes good as soon as reasonably practicable any damage thereby caused to such
areas)

Part 2 — Rights and Easements Excepted and Reserved
The following rights and easements are excepted and reserved out of the Premises
in favour of the Landlord and the tenants and occupiers of the Building and all
other persons authorised by the Landlord or having the same rights and
easements:

1.   Conduits       The free and uninterrupted passage and running of the
Utilities through the Conduits which are now or may at any time be in under or
passing through or over the Premises other than those which exclusively serve
the Premises   2.   Right of Entry       The right at all reasonable times upon
reasonable prior notice except in cases of emergency to enter (or in cases of
emergency to break and enter) the Premises in order to:   2.1   inspect cleanse
maintain repair connect remove lay renew relay replace with others or alter the
Conduits   2.2   execute repairs decorations alterations works of refurbishment
and any other works to the Building or to do anything which the Landlord may or
is obliged to do under this Lease including without limitation to perform the
obligations on its part contained in clause 5.2. of this Lease       provided
that the Landlord or the person exercising the foregoing rights shall cause as
little inconvenience as reasonably possible to the Premises and shall make good
as soon as reasonably practicable any damage thereby caused to the Premises   3.
  Scaffolding and Hoists   3.1   The right at all times to erect scaffolding for
the purpose of repairing or cleaning the Building or the Adjoining Property or
in connection with the exercise of any of the rights mentioned in this part of
this schedule and   3.2   The right at all times to erect on the exterior of the
Building and affix to the Premises hoists for the purpose of conveying plant
machinery apparatus and goods of whatever nature to parts of the Building      
in each case without payment of compensation and notwithstanding that such
scaffolding or hoists or their fixings may temporarily restrict the access to or
enjoyment and use of or the right and passage of light and air to the Premises

40



--------------------------------------------------------------------------------



 



4.   Rights of Light       The rights of light air support protection and
shelter enjoyed by the Building and the Adjoining Property   5.   Rights to
redevelop       Full right and liberty at any time hereafter to raise the height
of or make any alterations or additions or execute any other works to the
Building and the Adjoining Property or to erect any new buildings of any height
on the Adjoining Property in such a manner as the Landlord or the person
exercising the right shall think fit notwithstanding the fact that the same may
obstruct affect or interfere with the amenity of or access to the Premises or
the passage of light and air to the Premises but not so that the Tenant’s use
and occupation and access to the Premises thereof is materially affected   6.  
Emergency Rights       The right to enter the Premises in times of emergency or
during fire drills for the purpose of obtaining access to or using any of the
fire escapes or routes of escape in the Building whether or not in existence at
the date of this Lease

41



--------------------------------------------------------------------------------



 



SCHEDULE 2
Principal Rent and Rent Review

1.   Definitions       In this schedule the following words and expressions have
the following meanings:   1.1   “Assumptions” means the following assumptions at
the Review Date:

  (a)   that no work has been carried out on or to the Premises by the Tenant
its sub-tenants or their predecessors in title during the Term which has
diminished the rental value of the Premises     (b)   that if the Premises have
been destroyed or damaged they have been fully restored     (c)   that the
Tenant’s covenants contained in this Lease have been fully performed and
observed     (d)   that the Premises are available to let as a whole by a
willing landlord to a willing tenant by one lease without a fine or premium
being paid by either party and with vacant possession     (e)   that the
Premises are ready for and fitted out and equipped for immediate occupation and
use for the purpose or purposes required by the willing tenant referred to in
paragraphs 1.1(d) and 2.2 and that all the Utilities required for such
occupation and use are connected to the Premises     (f)   that the lease
referred to in paragraph 1.1(d) contains the same terms as this Lease other than
the amount of the Principal Rent and except as set out in paragraph 1.1(g)    
(g)   that the term of the lease referred to in paragraph 1.1(d) is equal in
length to the residue of the Term remaining unexpired at the relevant Review
Date or a period of five years whichever is the longer and that such term begins
on the Review Date and that the years during which the tenant covenants to
decorate the Premises are at similar intervals after the beginning of the term
of such lease as those specified in this Lease     (h)   that the willing Tenant
is to receive whatever rent free period rental concessions or other inducements
that may at the time be usual on the grant of a new Lease with vacant possession

1.2   “Disregarded Matters” means:

  (a)   any effect on rent of the fact that the Tenant its sub-tenants or their
respective predecessors in title have been in occupation of the Premises     (b)
  any goodwill attached to the Premises by reason of the carrying on at the
Premises or any other premises in the Building and/or Adjoining Property of the
business of the Tenant its sub-tenants or their predecessors in title in their
respective businesses     (c)   any increase in rental value of the Premises
attributable to the existence at the Review Date of any improvements to the
Premises carried out with consent where required otherwise than in pursuance of
an obligation to the Landlord or its predecessors in title either:

42



--------------------------------------------------------------------------------



 



      by the Tenant its sub-tenants or their respective predecessors in title
during the Term or during any period of occupation prior to the Term arising out
of an agreement to grant such term or         by any tenant or sub-tenant of the
Premises before the commencement of the Term so long as the Landlord or its
predecessors in title have not since the improvement was carried out had vacant
possession of the relevant part of the Premises         it being acknowledged by
the parties that any fitting-out works carried out by the Landlord at its
expense prior to the date of this Lease shall not be treated as one of the
Disregarded Matters

1.3   “President” means the President for the time being of the Royal
Institution of Chartered Surveyors the duly appointed deputy of the President or
any person authorised by the President to make appointments on his behalf   1.4
  “Principal Rent” means:

  (a)   from and including the Rent Commencement Date until and including the
day before the first Review Date the Initial Principal Rent and     (b)   during
the Review Period a rent equal to the greater of:

  (i)   the Principal Rent payable immediately prior to the relevant Review Date
or if payment of Principal Rent has been suspended pursuant to clause 6.4 of
this Lease the Principal Rent which would have been payable had there been no
such suspension and     (ii)   such Principal Rent as may be ascertained in
accordance with this schedule

1.5   “Review Date” means the fifth anniversary of the date of this Lease   1.6
  “Review Period” means the period beginning on the Review Date and ending on
the date of expiry of the Term   1.7   “Surveyor” means a chartered surveyor who
has been qualified as such for not less than ten years and is experienced in the
letting and (or) valuation of premises of a similar nature to and situate in the
same region as the Premises and used for purposes similar to the Permitted User
at the date of his appointment to be appointed in accordance with the provisions
of paragraph 2.3 of this schedule   2.   Ascertaining the Principal Rent

  (a)   The Landlord and the Tenant shall seek to agree the Principal Rent to
operate from the Review Date and if within three months before the Review Date
the parties shall not have agreed on the Principal Rent to operate from the
Review Date either party may at any time thereafter require the Surveyor to
determine the Principal Rent

2.2   The Principal Rent to be determined by the Surveyor shall be such as he
shall decide to be the higher of:

  (a)   rent which might reasonably be expected to become payable in respect of
the Premises as would be negotiated in the open market between a willing
landlord and a willing tenant upon a letting of the Premises in the open market
at the Review Date making the Assumptions but disregarding the Disregarded
Matters and     (b)   the Principal Rent payable immediately before the Review
Date

43



--------------------------------------------------------------------------------



 



2.3   The Surveyor shall:

  (a)   be appointed by agreement between the parties or (in the absence of
agreement within ten Business Days of one party giving notice to the other of
its nomination or nominations) nominated by the President on the application of
either party     (b)   at the option of the Landlord act either as an arbitrator
in accordance with the Arbitration Act 1996 or as an expert such option to be
exercised by the Landlord giving written notice to the President at the time of
the Landlord’s written application to the President or if application is made by
the Tenant then within five Business Days of the Landlord being notified of the
appointment of the Surveyor but if no written notice is given by the Landlord as
aforesaid the Surveyor shall act as an arbitrator     (c)   if acting as an
expert invite the Landlord and the Tenant to submit to him within such time
limits (not being less than 15 Business Days) as he shall consider appropriate a
valuation accompanied if desired by a statement of reasons and such
representations and cross representations as to the amount of the Principal Rent
with such supporting evidence as they may respectively wish     (d)   within 20
Business Days of his appointment or within such extended period as the Landlord
and the Tenant shall jointly agree in writing give to each of them written
notice of the amount of the Principal Rent as determined by him

2.4   The fees and expenses of the Surveyor if acting as an expert including the
cost of his nomination shall be in the award of the Surveyor and failing such
award the same shall be payable by the Landlord and the Tenant in equal shares
who shall each bear their own costs fees and expenses   2.5   If one party shall
upon publication of the Surveyor’s award pay the Surveyor’s fees and expenses
that party shall be entitled to recover such proportion (if any) of them as the
Surveyor shall award against the other party   2.6   If the Surveyor fails to
give notice of his determination within the time aforesaid or if he dies is
unwilling to act or becomes incapable of acting or if for any other reason he is
unable to act either party may request the President to discharge the Surveyor
and appoint another surveyor in his place to act in the same capacity which
procedure may be repeated as many times as necessary   2.7   Whenever the
Principal Rent shall have been ascertained in accordance with this schedule
memoranda to this effect shall be signed by or on behalf of the parties and
annexed to this Lease and its counterpart and the parties shall bear their own
costs in this respect   3.   Payment of Principal Rent   3.1   If the Principal
Rent shall be ascertained on or before the Review Date and the Review Date is
not a quarter day the Tenant shall on the Review Date pay to the Landlord the
amount by which one quarter’s Principal Rent at the rate payable on the
immediately preceding quarter day is less than one quarter’s Principal Rent at
the rate of the revised rent apportioned on a daily basis for that part of the
quarter during which such revised rent is payable   3.2   If the Principal Rent
payable during any Review Period has not been ascertained by the Review Date
then immediately after the date on which the same has been agreed between the
parties or the date on which the Surveyor’s determination shall be received by
one party the Tenant shall pay to the Landlord:

  (a)   any shortfall between the Principal Rent which would have been payable
on the Review Date and on any subsequent quarter days had the Principal Rent
been

44



--------------------------------------------------------------------------------



 



      ascertained on or before the Review Date and the payments made by the
Tenant on account and     (b)   interest at two per cent. less than the Interest
Rate prevailing on the date upon which the shortfall is paid in respect of each
instalment of Principal Rent due on or after the Review Date on the amount by
which the instalment of Principal Rent which would have been paid on the
relevant Review Date or such quarter day exceeds the amount paid on account and
such interest shall be payable for the period beginning on the date upon which
the instalment was due and ending on the date of payment of the shortfall

3.3   If the Principal Rent payable during the Review Period has not been
ascertained by the Review Date the Principal Rent shall continue to be payable
at the rate previously payable on account of the Principal Rent for the Review
Period   4.   Arrangements when Increasing Principal Rent Prevented   4.1   If
at the Review Date there shall be in force a statute which shall prevent
restrict or modify the Landlord’s right to review the Principal Rent in
accordance with this Lease and (or) to recover any increase in the Principal
Rent the Landlord shall once such restriction or modification is removed relaxed
or modified be entitled (but without prejudice to its rights (if any) to recover
any Principal Rent the payment of which has only been deferred by law) on giving
not less than one month’s nor more than three months’ notice in writing to the
Tenant to invoke the provisions of paragraph 4.2   4.2   Upon the service of a
notice pursuant to paragraph 4.1 the Landlord shall be entitled:

  (a)   to proceed with any review of the Principal Rent which may have been
prevented or further to review the Principal Rent in respect of any review where
the Landlord’s right was restricted or modified and the date of expiry of such
notice shall be deemed for the purposes of this Lease to be a Review Date    
(b)   to recover any increase in Principal Rent with effect from the earliest
date permitted by law

45



--------------------------------------------------------------------------------



 



SCHEDULE 3
Covenants by the Surety

1.   Covenant and Indemnity by Surety   1.1   In consideration of the Landlord
entering into this Lease the Surety covenants with the Landlord that:

  (a)   the Tenant (here meaning Tollgrade UK Limited only) failing whom the
Surety will until this Lease is assigned by the Tenant or if such Assignment is
an excluded Assignment within the meaning of section 11(1) of the Landlord and
Tenant (Covenants) Act 1995 until the next subsequent Assignment which is not an
excluded Assignment duly perform and observe all the covenants on the part of
the Tenant contained in this Lease (including without limitation the payment of
the Rents and all other sums payable under this Lease) in the manner and at the
times specified in this Lease and     (b)   it will indemnify and keep
indemnified the Landlord against all claims demands losses damages liability
costs fees and expenses whatsoever reasonably and properly incurred sustained by
the Landlord by reason of or arising in any way directly or indirectly out of
any default by the Tenant in the performance and observance of any of its
obligations hereunder or the payment of any Rents or other sums payable
hereunder or arising as a result of the Lease being disclaimed by a liquidator
or trustee in bankruptcy or similar officer appointed to or in respect of the
Tenant and having such power (each a “Relevant Disclaimer")     (c)   For the
purposes of paragraph 1.1 above the Term will be deemed to continue for the
duration specified in this Lease notwithstanding that a Relevant Disclaimer
occurs

2.   Nature of Surety’s Obligations   2.1   The obligations of the Surety
hereunder are primary obligations   2.2   The Surety is jointly and severally
liable with the Tenant for the fulfilment of all the obligations of the Tenant
under this Lease   2.3   Notwithstanding any legal limitation disability or
incapacity on or of the Tenant or any other fact or circumstance whether known
to the Landlord or not the Landlord may proceed against and recover from the
Surety as if the Surety was named as the Tenant in this Lease   2.4   The
Landlord shall not be obliged to make any demand on the Tenant before enforcing
its rights against the Surety hereunder   3.   Waiver by Surety   3.1   The
obligations of the Surety hereunder are to constitute a continuing security in
addition to and without prejudice to any other rights which the Landlord may
have and the Surety hereby waives any right to require the Landlord to proceed
against the Tenant or to pursue any other remedy whatsoever which may be
available to the Landlord before proceeding against the Surety   4.  
Postponement of Claims by Surety against Tenant   4.1   Unless otherwise
instructed by the Landlord the Surety will not claim or accept any payment or
property in any liquidation bankruptcy composition or arrangement of the Tenant
in competition with the Landlord nor seek to recover (whether directly or by way

46



--------------------------------------------------------------------------------



 



  of set-off lien counterclaim or otherwise) any money or other property nor
exercise any other right or remedy whatsoever in respect of any sum which may be
or become due to the Surety from the Tenant nor exercise any rights of
subrogation or indemnity against the Tenant until in each such case all the
Surety’s obligations hereunder have been performed and discharged in full   4.2
  The Surety will forthwith pay to the Landlord an amount equal to any set-off
in fact exercised by it and will promptly pay or transfer to the Landlord any
payment or distribution or benefit in fact received by it notwithstanding the
terms of paragraph 4.1 above   4.3   The Surety agrees that it will exercise any
rights of subrogation against the Tenant and any rights to prove in a
liquidation of the Tenant which it may have in accordance with the reasonable
directions of the Landlord   5.   Postponement of Participation by Surety in
Security       The Surety confirms it has not taken and undertakes it will not
take from the Tenant any security in connection with its obligations hereunder
and declares that any security so taken shall be held on trust for the Landlord
and further the Surety agrees that it shall not be entitled to participate in
any security held by the Landlord in respect of the Tenant’s obligations to the
Landlord under this Lease nor to stand in the place of the Landlord in respect
of any such security until all the obligations of the Tenant or the Surety to
the Landlord under this Lease have been performed or discharged in full   6.  
No Release of Surety       None of the following nor any combination thereof
shall release determine discharge or in any way lessen or affect the liability
of the Surety hereunder or otherwise prejudice or affect the right of the
Landlord to recover from the Surety to the full extent of its obligations
hereunder:   6.1   any neglect delay or forbearance of the Landlord in
endeavouring to obtain payment of the Rents or other amounts payable under this
Lease by the Tenant or in enforcing the performance or observance of any of the
obligations of the Tenant under this Lease   6.2   any refusal by the Landlord
acting reasonably to accept Rents tendered by or on behalf of the Tenant   6.3  
any extension of time given by the Landlord to the Tenant   6.4   any variation
of the terms of this Lease agreed between the parties (including any reviews of
the Principal Rent) or the surrender of any part thereof or the transfer of the
Landlord’s reversion providing such variation is not prejudicial to the Surety  
6.5   the release of any person for the time being jointly or severally liable
for the Tenant’s obligations or liable as surety for the Tenant’s obligations
other than a variation of the terms of the Lease agreed between the parties  
6.6   any change in the constitution structure or powers of any of the Tenant
the Surety or the Landlord or the liquidation administration or bankruptcy (as
the case may be) of any of the Tenant the Surety or the Landlord   6.7   any
legal limitation or any immunity disability or incapacity of the Tenant (whether
or not known to the Landlord) or the fact that any dealings with the Landlord or
the Tenant may be outside or in excess of the powers of the Tenant or the Surety
  6.8   the taking variation compromise renewal release or refusal or neglect to
perfect or enforce any rights remedies or securities against the Tenant or any
other person

47



--------------------------------------------------------------------------------



 



6.9   any Relevant Disclaimer   6.10   any other act omission matter or thing
whatsoever whereby but for this provision the Surety would be exonerated or
released either wholly or in part (other than a release by deed given by the
Landlord)   7.   Disclaimer or Forfeiture of Lease   7.1   The Surety undertakes
to the Landlord that:

  (a)   if a liquidator or trustee in bankruptcy or similar officer having such
power shall disclaim or surrender this Lease or     (b)   if the Tenant shall
cease to have legal existence

    THEN the Surety shall if the Landlord by notice in writing given to the
Surety within two months after such disclaimer or other event occurs so requires
accept from and execute and deliver to the Landlord a counterpart of a new lease
of the Premises for a term commencing on the date of the disclaimer or other
event and continuing for the residue then remaining unexpired of the Term (as
specified in this Lease) such new lease to be at the cost of the Surety and to
be at the same rents and subject to the same covenants conditions and provisions
as are contained in this Lease   7.2   If this Lease is disclaimed and for any
reason the Landlord does not require the Surety to accept a new lease of the
Premises in accordance with this schedule the Landlord shall be entitled to
require that the Surety pays to the Landlord on demand an amount equal to the
Rents for the period commencing with the date of such disclaimer and ending on
whichever is the earlier of:

  (a)   the date six months after such disclaimer and     (b)   the date (if
any) upon which the Premises are relet

8.   Cumulative Powers and Avoidance of Payments   8.1   The powers conferred on
the Landlord hereunder are cumulative without prejudice to its powers under the
general law and may be exercised as often as the Landlord thinks appropriate The
Landlord may in connection with the exercise of its powers join or concur with
any person in any transaction scheme or arrangement whatsoever   8.2   Any
settlement or discharge between the Landlord and the Tenant and/or the Surety
shall be conditional upon no security or payment to the Landlord by the Tenant
or the Surety or any other person being avoided or set aside or ordered to be
refunded or reduced by virtue of any provision or enactment relating to
bankruptcy insolvency or liquidation for the time being in force and accordingly
(but without limiting the Landlord’s other rights hereunder) the Landlord shall
be entitled to recover from the Surety the value which the landlord has placed
upon such security or the amount of any such payment as if such settlement or
discharge had not occurred   9.   Representations   9.1   The Surety warrants
and represents that it has full power to enter into the obligations and
covenants hereunder and has taken all necessary corporate or other action
required to authorise its execution of this Lease and that the provisions of
this Lease constitute the legal valid and binding obligations of the Surety

48



--------------------------------------------------------------------------------



 



10.   Benefit of Guarantee   10.1   The covenants undertakings and agreements of
the Surety hereunder shall enure for the benefit of the successors and assigns
of the Landlord to this Lease without the necessity for any assignment thereof
to such successors and assigns   10.2   Without prejudice to paragraph 10.1
above the Landlord may assign the benefit of the provisions of this Lease and
the covenants undertakings and agreements of the Surety hereunder to any third
party and the Surety shall join in such documents as may be necessary to effect
such assignment   11.   Interest on Late Payment       The Surety will pay
Interest on any late payments by it to the Landlord hereunder   12.   Costs and
Expenses       The Surety will indemnify the Landlord against all the Landlord’s
reasonable and proper legal and other costs losses charges and expenses (on a
full indemnity basis) arising in connection with any modification amendment
release and/or enforcement or attempted enforcement of or preservation of the
Landlord’s rights under this Lease   13.   Set-off       All payments to be made
by the Surety hereunder will be made in full without any deduction for any
set-off or counterclaim the Surety may have against the Landlord   14.   Waiver
      No delay or omission by the Landlord in exercising any right power or
privilege hereunder shall impair such right power or privilege or be construed
as a waiver of such right power or privilege   15.   Invalidity       If at any
time any one or more provisions of this schedule is or becomes invalid illegal
or unenforceable in any respect under any law the validity legality and
enforceability of the remaining provisions hereof shall not be in any way
affected or impaired thereby

49



--------------------------------------------------------------------------------



 



SCHEDULE 4
Service Charge
Part 1 — Payment of the Service Charge

1.   Payment of the Service Charge   1.1   The Tenant shall pay for the period
from the date of commencement of the Term to the Calculation Date next following
the date of this Lease a quarter of the Initial Provisional Service Charge the
first payment being a proportionate sum in respect of the period from and
including the date of commencement of the Term to and including the day before
the next quarter day after the date of this Lease to be paid on the date of this
Lease subsequent payments to be made in advance on the relevant quarter days in
respect of the relevant quarters   1.2   The Tenant shall pay by four equal
quarterly payments in advance on the usual quarter days for the next and each
subsequent Financial Year a provisional sum calculated upon a reasonable and
proper estimate by the Landlord supplied in writing to the Tenant of what the
Annual Expenditure is likely to be for that Financial Year. The Landlord will
notify the Tenant before any new Financial Year for the estimated Service Charge
for the forthcoming financial year in every year   1.3   The Landlord shall as
soon as reasonably practicable after each Calculation Date prepare an account
certified by the Accountant showing:

  (a)   the Gross Annual Expenditure and the Annual Expenditure for the
Financial Year ending on the Calculation Date and containing a full and complete
list of the expenditure referred to in it and upon such account being certified
by the Accountant it shall be conclusive evidence for the purposes of this Lease
of all matters of fact referred to in the account except in the case of manifest
error     (b)   the Service Charge for the Financial Year     (c)   the amount
of any items in the Gross Annual Expenditure which have been paid from any
reserve fund or received from any insurer tenant or other person not being a
tenant or occupier of the Building     (d)   the total standing to the credit of
any reserve fund

1.4   For a period two months after delivery of the information referred to in
paragraph 1.3 above, the Landlord will make available any receipts or invoices
evidencing expenditure of the Gross Annual Expenditure for inspection by the
Tenant at the offices of the Landlord during normal business hours by
appointment   1.5   If the Service Charge for any Financial Year shall:

  (a)   exceed the provisional sum for that Financial Year the excess shall be
due to the Landlord on demand or     (b)   be less than such provisional sum the
overpayment shall be credited to the Tenant against the next quarterly payment
of the Service Charge

1.6   (a) Notwithstanding any other provisions herein contained the Initial
Provisional Service Charge payable by the Tenant shall not exceed £6.00 per
square foot (the “Service Charge Cap") and thereafter the Service Charge shall
not exceed the Service Charge Cap as increased pursuant to paragraph 1.5(b)
below

  (b)   In each subsequent Financial Year the Service Charge Cap shall increase
(if

50



--------------------------------------------------------------------------------



 



      appropriate)on the previous year figure by the same proportion as the
increase (if any) over the same period in the Consumer Price Index All Items
published by the Office of National Statistics and the amount of the Service
Charge payable by the Tenant with regard to each subsequent Financial Year shall
not in each case exceed the Service Charge Cap (as varied) in accordance with
the provisions of this paragraph     (c)   If it becomes impossible after the
date of this Lease to calculate the increase in the Service Charge Cap because
of any change in the methods used to compile the Index referred to in paragraph
1.5(b) above or any other reason the determination of the increase in the
Service Charge Cap shall be determined (in the absence of agreement between the
parties) by an arbitrator to be appointed either by agreement between the
parties or in the absence of agreement by the President for the time being of
the RICS on the application of either party

2.   Variations   2.1   Notwithstanding anything in any other provision herein
contained the Landlord may withhold omit add to extend vary or make any
alteration in the rendering of the Services or any of them from time to time if
the Landlord acting reasonably in its discretion deems in the interests of good
estate management to do so   2.2   The Landlord shall not be entitled to include
in the calculation of Gross Annual Expenditure any items of expense or cost
incurred which result in a duplication of the same expense or cost   3.  
Exclusion of Landlord’s Liability       Notwithstanding anything in any other
provision herein contained the Landlord shall not be liable to the Tenant nor
shall the Tenant have any claim against the Landlord in respect of:   3.1   any
failure or interruption in any of the Services by reason of the inspection
repair maintenance or replacement thereof or of any plant machinery equipment
installations or apparatus used in connection therewith or damage thereto or
destruction thereof by any risk (whether or not an Insured Risk) or by reason of
electrical mechanical or other defect or breakdown or frost or other inclement
conditions or shortage of fuel materials supplies or labour or whole or partial
failure or stoppage of any mains supply or any other circumstances beyond the
reasonable control of the Landlord or   3.2   any negligent act omission or
unauthorised act of any person undertaking the Services or any of them

Part 2 — The Services

1.   Maintaining Structure and Retained Parts       Maintaining repairing
amending altering rebuilding renewing and reinstating and where appropriate
cleaning washing down painting and decorating the Structure and all other parts
of the Building (but excluding any items or parts of any items the maintenance
of which is the exclusive responsibility of the Tenant or any other tenants in
the Building) and the carpeting furnishing any equipping of the parts of the
Building not comprised in the Lettable Areas   2.   Lifts and Escalators      
Providing a lift and escalator service by the operation of the lifts and
escalators now installed in the Building (other than any lift or escalator
demised to other tenants of the

51



--------------------------------------------------------------------------------



 



    Building) or by such substituted lift or escalator as the Landlord acting
reasonably may from time to time decide to install   3.   Hot and Cold Water    
  Maintaining an adequate supply of hot and cold water to all toilet
accommodation in the Building and maintaining a regular and sufficient supply of
necessary washing and toilet requisites in the toilet accommodation in the
Retained Parts   4.   Heating and Air-conditioning       Supplying central
heating and (or) air-conditioning to the Building when required   5.  
Maintaining Plant       Inspecting servicing maintaining repairing amending
overhauling replacing and insuring (save insofar as insured under other
provisions of this Lease) all Plant but excluding any items or parts of any
items of such Plant whose maintenance is the exclusive responsibility of the
Tenant or any other tenants in the Building   6.   Maintaining Conduits      
Maintaining repairing cleansing emptying draining amending and renewing all
Conduits in on under or over the Building but excluding any Conduits or parts of
them the maintenance of which is the exclusive responsibility of the Tenant or
any other tenant in the Building   7.   Maintaining Fire Fighting Equipment    
  Maintaining and renewing all fire fighting equipment and ancillary apparatus
in the Retained Parts and the fire alarm system the sprinkler system and the
fire detection system throughout the Building   8.   Cleaning the Retained Parts
      Cleaning treating polishing heating and lighting the Retained Parts to
such standard as the Landlord may from time to time consider adequate including
the provision of facilities for the control or eradication of pests   9.  
Gardens and Floral Decorations       Providing maintaining replacing removing
and changing plants shrubs trees gardens or grass areas and floral decorations
in the Retained Parts and keeping the same planted free from weeds and properly
tended and the grass cut   10.   Fixtures Fittings etc       Supplying providing
purchasing maintaining renewing replacing repairing servicing overhauling and
keeping in good and serviceable order and condition all notices sign boards
appurtenances fixtures fittings bins receptacles tools appliances materials
equipment and other things which the Landlord may deem desirable or necessary
for the maintenance appearance up-keep or cleanliness of the Building or any
part of it and/or for the well being of the Tenants from time to time   11.  
Windows       Cleaning as frequently as the Landlord shall in its absolute
discretion consider adequate the external and internal surfaces of all glazing
windows and window-frames in the

52



--------------------------------------------------------------------------------



 



    Building including (if required by the Landlord) those that form part of the
Premises and other premises let to individual tenants   12.   Refuse      
Collecting and disposing of refuse from the Building and the provision repair
maintenance and renewal of plant and equipment for the collection treatment
packaging or disposal of refuse   13.   Security       The provision and
maintenance of security services for the Building (but not the Premises
separately) and a vehicular entry control system to the Building (including at
all appropriate times security guards traffic control barriers and electronic
surveillance systems as the Landlord shall deem necessary)   14.   Reception    
  The provision of reception facilities in the main entrance lobby of the
Building and the repair maintenance and renewal as necessary of:   14.1   the
reception desk or desks   14.2   the tenant’s directory board which shall be
provided and installed by the Landlord in a suitably prominent location and
which shall display the names of the occupiers of the Building and   14.3  
furniture in the main entrance lobby   14.4   the provision of lighting to the
Common Parts where required   15.   Other Services       Any other services
relating to the Building or any part of it provided by the Landlord having
regard to the principles of good estate management and from time to time during
the Term and not expressly mentioned taking into account the submissions of the
Tenant and tenants of the Lettable Areas

Part 3 — The Ancillary Items

1.   Fees   1.1   The proper and reasonable fees and disbursements of:

  (a)   the Surveyor the Accountant and any other individual firm or company
employed or retained by the Landlord for (or in connection with) such surveying
or accounting functions or the management of the Building     (b)   the managing
agents (whether or not the Surveyor) for or in connection with:

  (i)   the management of the Building     (ii)   the collection of the rents
and all other sums due to the Landlord from the tenants of the Building    
(iii)   the performance of the Services and any other duties in and about the
Building or any part of it relating to (without limitation) the general
management administration security maintenance protection and cleanliness of the
Building

53



--------------------------------------------------------------------------------



 



  (c)   any individual firm or company valuing the Building for the purposes of
assessing the full cost of rebuilding and reinstatement     (d)   any individual
firm or company providing caretaking or security arrangements and services to
the Building     (e)   any other individual firm or company employed or retained
by the Landlord to perform (or in connection with) any of the Services or any of
the functions or duties referred to in this paragraph

1.2   The management charge of the Landlord or a Group Company of the Landlord
for any of the Services or the other functions and duties referred to in
paragraph 20.1 above that shall be undertaken by the Landlord or such Group
Company and not by a third party which shall not be higher than ten per cent. of
the total cost of the provision of the Services in any Financial Year   2.  
Staff       The cost of employing (whether by the Landlord a Group Company of
the Landlord the managing agents or any individual firm or company) such staff
as is necessary for the performance of the Services and the other functions and
duties referred to in this schedule and all other incidental expenditure in
relation to such employment including but without prejudice to the generality of
the above:   2.1   insurance pension and welfare contributions   2.2   transport
facilities and benefits in kind   2.3   the provision of uniforms and working
clothing   2.4   the provision of vehicles or appliances cleaning and other
materials fixtures fittings and other equipment for the proper performance of
their duties and storage for housing the same and   2.5   a notional rent (not
exceeding the current market rent such rent to be determined by the Landlord
acting reasonably) for any premises in the Building provided rent free for every
such person’s use occupancy or residence or for the purpose of a building
management suite or for the purpose of storage referred to in paragraph 2.4
above   3.   Contracts for Services and Maintenance       The cost of any
maintenance contracts or contracts for the carrying out of all or any of the
Services   4.   Outgoings       All rates taxes assessments duties charges
impositions and outgoings which are now or during the Term shall be charged
assessed or imposed on:   4.1   the whole of the Retained Parts or any part of
them including (but without limitation) residential accommodation for staff
employed in connection with the Building       and for the avoidance of doubt
any items charged assessed imposed or payable in connection with the whole or
any part or parts of the Building excluding the Lettable Areas by any third
parties including but without limitation any estate management fees and/or any
other amounts of the like payable to any third parties

54



--------------------------------------------------------------------------------



 



5.   Electricity Gas etc       The cost incurred by the Landlord for the supply
of electricity gas oil or other fuel for the provision of the Services and for
all purposes in connection with the Retained Parts excluding items for which the
Tenant or any other tenants within the Building is or are liable to pay for   6.
  Road Charges etc       The amount which the Landlord shall be called upon to
pay as a contribution towards the expense of making repairing maintaining
rebuilding and cleansing any ways roads pavements or structures Conduits or
anything which may belong to or be used for the Building or any part of it
exclusively or in common with other neighbouring or adjoining premises   7.  
Regulations       The costs charges and expenses of preparing and supplying to
the tenants copies of any regulations made by the Landlord relating to the
Building or the use of it   8.   Statutory Requirements etc       The cost of
taking all steps for complying with making representations against or otherwise
contesting the incidence of the provisions of any statute by-law or notice
concerning town planning public health asbestos highways streets drainage or
other matters relating to or alleged to relate to the Building excluding the
Lettable Areas and for the avoidance of doubt this includes the cost of any
alterations to the Building made in order to comply with a duty under the
Disability Discrimination Act 1995   9.   Nuisance       The cost to the
Landlord of abating a nuisance in connection with the Building or any part of it
insofar as the same is not the liability of any individual tenant   10.  
Interest       Any interest and fees in respect of money borrowed to finance the
provision of the Services or the Ancillary Items

55



--------------------------------------------------------------------------------



 



SCHEDULE 5
Particulars of Matters to which the Premises are Subject
The matters contained or referred to in the registers of Title Number BK289836
other than charges of a financial nature.

56



--------------------------------------------------------------------------------



 



SCHEDULE 6
Authorised Guarantee Agreement
THIS AUTHORISED GUARANTEE AGREEMENT is made on                    200•
BETWEEN

(1)                                              [(No. •) whose registered
office is at] [of] (the “Assigning Tenant”)

(2)                                              [(No. •) whose registered
office is at] [of] (the “Landlord”)

NOW THIS DEED WITNESSES AS FOLLOWS:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this agreement
the following words and expressions have the following meanings:      
“Assignment” means the Assignment by the Assigning Tenant to the Assignee of the
Lease       “Landlord” means [                    ] and includes the party in
whom the reversion immediately expectant on the determination of the Term (as
that expression is defined in the Lease) is for the time being vested      
“Lease” means [                    ] and includes all or any deeds and documents
made pursuant to or supplemental to that lease whether or not expressed to be so
      “Assignee” means [                    ]       “Authorised Guarantee
Period” means the period from and including the date of the Assignment until the
date (if any) when the Lease is assigned by the Assignee to a third party or (if
such Assignment is an excluded Assignment within the meaning of section 11(1) of
the Landlord and Tenant (Covenants) Act 1995) until the next Assignment of the
Lease which is not an excluded Assignment   1.2   Interpretation

  (a)   Expressions used but not defined in this agreement have the meanings
given to them in the Lease     (b)   At any time when the Assigning Tenant or
the Landlord comprises two or more parties such expressions shall include all or
either of any such parties and obligations expressed or implied to be made by or
with any of them shall be deemed to be made by or with such parties jointly and
severally

2.   RECITALS   2.1   The reversion immediately expectant on the determination
of the Term is vested in the Landlord   2.2   The Term is vested in the
Assigning Tenant who wishes to enter into the Assignment   2.3   The Landlord is
willing to consent to the Assignment on condition that the Assigning Tenant
enters into this agreement as required by the Lease

57



--------------------------------------------------------------------------------



 



3.   COVENANT AND INDEMNITY BY ASSIGNING TENANT   3.1   In consideration of the
Landlord consenting to the Assignment the Assigning Tenant covenants with the
Landlord that:

  (a)   the Assignee (failing whom the Assigning Tenant) will at all times
during the Authorised Guarantee Period duly perform and observe all the
covenants on the part of the Tenant contained in the Lease (including without
limitation the payment of the Rents and all other sums payable under the Lease)
in the manner and at the times specified in the Lease and     (b)   it will
indemnify and keep indemnified the Landlord against all claims demands losses
damages liability costs fees and expenses whatsoever reasonably and properly
incurred or sustained by the Landlord by reason of or arising in any way
directly or indirectly out of any default by the Assignee in the performance and
observance of any of its obligations under the Lease or the payment of any Rents
or other sums payable under the Lease or arising as a result of the Lease being
disclaimed by a liquidator or trustee in bankruptcy or similar officer appointed
to or in respect of the Assignee and having such power (each a “Relevant
Disclaimer”)

3.2   For the purposes of clause 3.1 above the Authorised Guarantee Period will
be deemed to continue for the period specified in clause 1.1(e) above
notwithstanding that a Relevant Disclaimer occurs   4.   NATURE OF ASSIGNING
TENANT’S OBLIGATIONS   4.1   The obligations of the Assigning Tenant hereunder
are primary obligations   4.2   The Assigning Tenant is jointly and severally
liable with the Assignee for the fulfilment of all the obligations of the
Assignee as Tenant under the Lease   4.3   Notwithstanding any legal limitation
disability or incapacity on or of the Assignee or any other fact or circumstance
whether known to the Landlord or not the Landlord may proceed against and
recover from the Assigning Tenant as if the Assigning Tenant was named as the
Tenant in the Lease   4.4   The Landlord shall not be obliged to make any demand
on the Assignee before enforcing its rights against the Assigning Tenant
hereunder   5.   WAIVER BY ASSIGNING TENANT   5.1   The obligations of the
Assigning Tenant hereunder are to constitute a continuing security in addition
to and without prejudice to any other rights which the Landlord may have and the
Assigning Tenant hereby waives any right to require the Landlord to proceed
against the Assignee or to pursue any other remedy whatsoever which may be
available to the Landlord before proceeding against the Assigning Tenant   6.  
POSTPONEMENT OF CLAIMS BY ASSIGNING TENANT AGAINST ASSIGNEE   6.1   Unless
otherwise instructed by the Landlord the Assigning Tenant will not claim or
accept any payment or property in any liquidation bankruptcy composition or
arrangement of the Assignee in competition with the Landlord nor seek to recover
(whether directly or by way of set-off lien counterclaim or otherwise) any money
or other property nor exercise any other right or remedy whatsoever in respect
of any sum which may be or become due to the Assigning Tenant from the Assignee
nor exercise any rights of subrogation or indemnity against the Assignee until
in each such case all the Assigning Tenant’s obligations hereunder have been
performed and discharged in full

58



--------------------------------------------------------------------------------



 



6.2   The Assigning Tenant will forthwith pay to the Landlord an amount equal to
any set-off in fact exercised by it and will promptly pay or transfer to the
Landlord any payment or distribution or benefit in fact received by it
notwithstanding the terms of clause 6.1 above   6.3   The Assigning Tenant
agrees that it will exercise any rights of subrogation against the Assignee and
any rights to prove in a liquidation of the Assignee which it may have in
accordance with the reasonable directions of the Landlord   7.   POSTPONEMENT OF
PARTICIPATION BY ASSIGNING TENANT IN SECURITY       The Assigning Tenant
confirms it has not taken and undertakes it will not take from the Assignee any
security in connection with its obligations hereunder and declares that any
security so taken shall be held on trust for the Landlord and further the
Assigning Tenant agrees that it shall not be entitled to participate in any
security held by the Landlord in respect of the Assignee’s obligations to the
Landlord under the Lease nor to stand in the place of the Landlord in respect of
any such security until all the obligations of the Assignee or the Assigning
Tenant to the Landlord under or in relation to the Lease have been performed or
discharged in full   8.   NO RELEASE OF ASSIGNING TENANT       None of the
following nor any combination thereof shall release determine discharge or in
any way lessen or affect the liability of the Assigning Tenant hereunder or
otherwise prejudice or affect the right of the Landlord to recover from the
Assigning Tenant to the full extent of its obligations hereunder:   8.1   any
neglect delay or forbearance of the Landlord in endeavouring to obtain payment
of the Rents or other amounts payable under the Lease by the Assignee or in
enforcing the performance or observance of any of the obligations of the
Assignee as Tenant under the Lease   8.2   any refusal by the Landlord acting
reasonably to accept Rents tendered by or on behalf of the Assignee   8.3   any
extension of time given by the Landlord to the Assignee   8.4   the transfer of
the Landlord’s reversion or (subject to section 18 of the Landlord and Tenant
(Covenants) Act 1995) any variation of the terms of the Lease (including any
reviews of the Principal Rent) or the surrender of any part thereof   8.5   the
release of any person for the time being jointly or severally liable for the
Assignee’s obligations or liable as surety for the Assignee’s obligations   8.6
  any change in the constitution structure or powers of any of the Assignee the
Assigning Tenant or the Landlord or the liquidation administration or bankruptcy
(as the case may be) of any of the Assignee the Assigning Tenant or the Landlord
  8.7   any legal limitation or any immunity disability or incapacity of the
Assignee (whether or not known to the Landlord) or the fact that any dealings
with the Landlord or the Assignee may be outside or in excess of the powers of
the Assignee or the Assigning Tenant   8.8   the taking variation compromise
renewal release or refusal or neglect to perfect or enforce any rights remedies
or securities against the Assignee or any other person   8.9   any Relevant
Disclaimer   8.10   any other act omission matter or thing whatsoever whereby
but for this provision the Assigning Tenant would be exonerated or released
either wholly or in part (other than a release by Deed given by the Landlord)

59



--------------------------------------------------------------------------------



 



    Provided that in the event that the Tenant produces to the Landlord annual
accounts for the three consecutive years immediately preceding the presentation
of such accounts showing the net profits of the Tenant in each year as the same
or more than a sum equivalent to three times the annual passing rent under the
Lease at that time the Landlord will release the Tenant and the Surety from the
covenants herein contained   9.   DISCLAIMER OR FORFEITURE OF LEASE   9.1   The
Assigning Tenant undertakes to the Landlord that:

  (a)   if a liquidator or trustee in bankruptcy or similar officer having such
power shall disclaim or surrender the Lease or     (b)   if the Lease shall be
forfeited or     (c)   if the Assignee shall cease to have legal existence

    THEN the Assigning Tenant shall if the Landlord by notice in writing given
to the Assigning Tenant within two months after such disclaimer or other event
occurs so requires accept from and execute and deliver to the Landlord a
counterpart of a new lease of the Premises for a term commencing on the date of
the disclaimer or other event and continuing for the residue then remaining
unexpired of the Term (as specified in the Lease) such new lease to be at the
cost of the Assigning Tenant and to be at the same rents and subject to the same
covenants conditions and provisions as are contained in the Lease   9.2   If the
Lease is disclaimed and for any reason the Landlord does not require the
Assigning Tenant to accept a new lease of the Premises in accordance with this
clause 9 the Landlord shall be entitled to require that the Assigning Tenant
pays to the Landlord on demand an amount equal to the Rents for the period
commencing with the date of such disclaimer and ending on whichever is the
earlier of:

  (a)   the date six months after such disclaimer and     (b)   the date (if
any) upon which the Premises are relet

10.   CUMULATIVE POWERS AND AVOIDANCE OF PAYMENTS   10.1   The powers conferred
on the Landlord hereunder are cumulative without prejudice to its powers under
the general law and may be exercised as often as the Landlord thinks appropriate
The Landlord may in connection with the exercise of its powers join or concur
with any person in any transaction scheme or arrangement whatsoever   10.2   Any
settlement or discharge between the Landlord and the Assignee and/or the
Assigning Tenant shall be conditional upon no security or payment to the
Landlord by the Assignee or the Assigning Tenant or any other person being
avoided or set aside or ordered to be refunded or reduced by virtue of any
provision or enactment relating to bankruptcy insolvency or liquidation for the
time being in force and accordingly (but without limiting the Landlord’s other
rights hereunder) the Landlord shall be entitled to recover from the Assigning
Tenant the value which the landlord has placed upon such security or the amount
of any such payment as if such settlement or discharge had not occurred   11.  
REPRESENTATIONS       The Assigning Tenant warrants and represents that it has
full power to enter into the obligations and covenants hereunder and has taken
all necessary corporate or other action required to authorise its execution of
this agreement and that the provisions of this agreement constitute the legal
valid and binding obligations of the Assigning Tenant

60



--------------------------------------------------------------------------------



 



12.   BENEFIT OF GUARANTEE   12.1   The covenants undertakings and agreements of
the Assigning Tenant hereunder shall enure for the benefit of the successors and
assigns of the Landlord to the Lease without the necessity for any Assignment
thereof to such successors and assigns   12.2   Without prejudice to clause 12.1
above the Landlord may assign the benefit of the provisions of the Lease and the
covenants undertakings and agreements of the Assigning Tenant hereunder to any
third party and the Assigning Tenant shall join in such documents as may be
necessary to effect such Assignment   13.   INTEREST ON LATE PAYMENT       The
Assigning Tenant will pay Interest on any late payment by it to the Landlord
hereunder   14.   COSTS AND EXPENSES       The Assigning Tenant will indemnify
the Landlord against all the Landlord’s reasonable and proper legal and other
costs losses charges and expenses (on a full indemnity basis) arising in
connection with any modification amendment release and/or enforcement or
attempted enforcement of or preservation of the Landlord’s rights under this
agreement   15.   SET-OFF       All payments to be made by the Assigning Tenant
hereunder will be made in full without any deduction for any set-off or
counterclaim the Assigning Tenant may have against the Landlord   16.   WAIVER  
    No delay or omission by the Landlord in exercising any right power or
privilege hereunder shall impair such right power or privilege or be construed
as a waiver of such right power or privilege   17.   INVALIDITY       If at any
time any one or more provisions of this agreement is or becomes invalid illegal
or unenforceable in any respect under any law the validity legality and
enforceability of the remaining provisions hereof shall not be in any way
affected or impaired thereby

IN WITNESS whereof this agreement has been executed as a deed on the date first
above written

61



--------------------------------------------------------------------------------



 



         
 
       
EXECUTED as a DEED by BEDELL CORPORATE TRUSTEES LIMITED a company incorporated
in Jersey in its capacity as trustee of the Park One Unit Trust acting by two
directors or a director and secretary who in accordance with the laws of that
territory are acting under the authority of the company
  )
)
)
)
)
)    

     
Director
  /s/ MPaul
 
   
Director/Secretary
  /s/Paul Butent

         
 
       
EXECUTED as a DEED by ATRIUM TRUSTEES LIMITED a company incorporated in Jersey
in its capacity as trustee of the Park One Unit Trust acting by two directors or
a director and secretary who in accordance with the laws of that territory are
acting under the authority of the company
  )
)
)
)
)
)    

     
Director
  /s/Paul Butent
 
   
Director/Secretary
  /s/MPaul

62



--------------------------------------------------------------------------------



 



         
 
       
Signed as a deed (but not delivered until the date hereof) by TOLLGRADE
COMMUNICATIONS UK LIMITED acting by a director and its secretary:
  )
)
)    

/s/ Sara M. Antol
Director
/s/ Jennifer M. Reinke
Secretary

         
 
       
Signed as a deed (but not delivered until the date hereof) by
TOLLGRADE COMMUNICATIONS INC acting by an authorised officer
  )
)
)    

/s/ Sara M. Antol, Secretary
[President][Treasurer][Secretary][Assistant Secretary]

63



--------------------------------------------------------------------------------



 



(ASHRST LOGO) [l28410al2841001.gif]
Licence for Alterations
Bedell Corporate Trustees Limited and Atrium Trustees Limited (as Trustees of
the Park One Unit Trust)
and
Tollgrade UK Limited
and
Tollgrade Communications Inc
Attachments: Specification
to premises known as part of the ground floor at Richmond House, Bracknell
     18 October, 2007

 



--------------------------------------------------------------------------------



 



PARTICULARS

         
DATE
  :   18 October 2007
 
         
 
       
LANDLORD
  :   BEDELL CORPORATE TRUSTEES LIMITED (a company incorporated in Jersey with
registered number 71860) and ATRIUM TRUSTEES LIMITED (a company incorporated in
Jersey with registered number 71861) both having their registered offices at 26
New Street St Helier Jersey Channel Islands JE2 3RA and both as joint Trustees
of the Park One Unit Trust
 
       
TENANT
  :   TOLLGRADE COMMUNICATIONS (UK) LIMITED (No. 6227812) whose registered
office is at The Weston Centre Weston Road Bracknell Berkshire RG12 1RW
 
       
SURETY
  :   TOLLGRADE COMMUNICATIONS INC (A Pennsylvania Corporation) whose registered
office is at 493 Nixon Road Cheswick PA 15024
 
         
 
       
LEASE
  :   a lease of the Premises made on 2007 between (1) the Landlord and (2) the
Tenant
 
         
 
       
PREMISES
  :   part of the ground floor of land and buildings now known as Richmond
House, Bracknell (formerly known as “Regent’s House”) and being more
particularly described in the Lease
 
         
 
       
WORKS
  :   the works and alterations to be carried out by the Tenant at and to the
Premises and the Building as shown on the specification annexed hereto
 
         

 



--------------------------------------------------------------------------------



 



THIS LICENCE is made on the date and between the parties specified in the
Particulars
NOW THIS DEED WITNESSES AS FOLLOWS:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this licence
the following words and expressions have the following meanings:       “ACOP”
means the Approved Code of Practice as published by the Health and Safety
Executive in relation to the CDM Regulations       “Building” means the land and
building now known as Richmond House Bracknell (formerly known as “Regents
House”) shown marked “Regents House” and edged blue within the area edged red on
the Site Plan as the same is registered at the Land Registry under Title Number
BK289836       “CAW Regulations” means the Control of Asbestos at Work
Regulations 2006       “CDM Regulations” means the Construction (Design and
Management) Regulations 2007       “Landlord” means the party described as the
Landlord in the Particulars and includes the party in whom the reversion
immediately expectant on the determination of the Term is for the time being
vested       “Lease” means the lease of the Premises described in the
Particulars and includes all or any deeds and documents made pursuant to or
supplemental to that Lease whether or not expressed to be so       “Particulars”
means the immediately preceding section of this licence headed “Particulars”    
  “Planning Acts” means the Town and Country Planning Act 1990 the Planning
(Listed Buildings and Conservation Areas) Act 1990 the Planning (Hazardous
Substances) Act 1990 the Planning (Consequential Provisions) Act 1990 the
Planning and Compensation Act 1991 the Planning and Compulsory Purchase Act 2004
and any other legislation relating to town and country planning in force from
time to time       “Surety” means the party described as the Surety in the
Particulars and where the party is an individual it includes his personal
representatives       “Tenant” means the party described as the Tenant in the
Particulars and includes its successors in title and assigns       “Term” means
the term of years granted by the Lease and includes any continuation or
extension of the Term and any holding over whether by statute at common law or
otherwise       “Unit Trust” means the Park One Unit Trust   1.2  
Interpretation

  (a)   The Particulars form part of this licence     (b)   The definitions
contained in the Particulars have the meanings appearing alongside them for the
purposes of this licence

1



--------------------------------------------------------------------------------



 



  (c)   The expression “tenant covenants” has the meaning given to it by the
Landlord and Tenant (Covenants) Act 1995     (d)   At any time when the Landlord
the Tenant or the Surety comprises two or more parties such expressions shall
include all or either of any such parties and obligations expressed or implied
to be made by or with any of them shall be deemed to be made by or with such
parties jointly and severally     (e)   Any covenant in this licence by the
Tenant not to do any act or thing shall be deemed to include an obligation not
to suffer such act or thing to be done and to use its best endeavours to prevent
such act or thing being done by another person     (f)   Clause and paragraph
headings in and the front cover of this licence are for reference purposes only
and shall not be taken into account in the construction or interpretation of
this licence     (g)   References in this licence to any clause or paragraph
without further designation shall be construed as a reference to the clause or
paragraph of this licence so numbered     (h)   Any reference to a specific
statute or statutory provision includes reference to any statutory modification
extension or re-enactment of such statute or statutory provision and to any
regulations orders bye-laws or other subordinate legislation made under such
statute or statutory provision from time to time     (i)   Words importing one
gender include any other gender words importing the singular import the plural
and vice versa and any reference to a person includes a reference to a company
authority board department or other body

2.   SUPPLEMENTAL NATURE       This licence is supplemental to the Lease   3.  
LICENCE TO MAKE ALTERATIONS       In consideration of the covenants on the part
of the Tenant and the Surety contained in this licence the Landlord at the
request of the Surety hereby grants licence to the Tenant to carry out the Works
in accordance with the provisions of this licence   4.   TENANT’S COVENANTS    
  The Tenant covenants with the Landlord:   4.1   before commencement of the
Works:

  (a)   at the expense of the Tenant to obtain all necessary permissions
consents and approvals for the carrying out of the Works under the Planning Acts
and any other applicable statute(s) and of and from any competent authorities
and to deliver copies of the same to the Landlord     (b)   to obtain the
acknowledgement in writing of the Landlord that any such permissions consents
and approvals are acceptable to the Landlord (such acknowledgement not to be
unreasonably withheld or delayed)

4.2   promptly to give notice in writing to the Landlord of the commencement and
completion of the Works   4.3   promptly to give notice in writing to the
insurers of the commencement of the Works and to deliver a copy of such notice
to the Landlord and to pay on demand any additional

2



--------------------------------------------------------------------------------



 



    reasonable premium payable in consequence of the Works or their execution
and to comply with the requirements of the insurers   4.4   to comply with the
terms and conditions from time to time laid down by the Institution of
Electrical Engineers and with the regulations of the electricity supply
authority   4.5   to procure that the Works are undertaken by reputable
contractors   4.6   to carry out and complete the Works:

  (a)   in a good and workmanlike manner with good quality materials of their
several kinds     (b)   in compliance with all permissions consents and
approvals required to be obtained for the Works and in accordance with the
Planning Acts and any other applicable statute(s)     (c)   in accordance with
the plan(s) and drawings(s) and specification annexed hereto and     (d)   to
the reasonable satisfaction of the Landlord who shall be given access for
inspecting the progress of the Works on reasonable prior notice to the Tenant
during normal office hours but not more than once every week     (e)   in
compliance with the CDM Regulations the ACOP and the CAW Regulations

4.7   to take all necessary steps to carry out the Works without causing any
annoyance disturbance or nuisance to the Landlord or the owners or occupiers of
any adjoining or neighbouring premises   4.8   promptly at its own expense to
make good or procure the making good of all damage to the Premises and any
adjoining or neighbouring premises arising out of the execution of the Works to
the reasonable satisfaction of the Landlord   4.9   if within twenty Business
Days (or within such other period as is reasonable given the nature of the works
required) of the service of such a notice the Tenant shall not have commenced
and be proceeding diligently with the making good all breaches of covenants
contained in this licence of which written notice shall have been given by the
Landlord or shall have failed to complete the work within 40 Business Days (or
within such longer period as is reasonable given the nature of the works
required) to permit the Landlord to enter the Premises to execute such work as
may be necessary to comply with the notice and to pay to the Landlord the
reasonable and proper cost of so doing and all reasonable proper expenses
incurred by the Landlord (including legal costs and surveyor’s fees) within
60 days of a written demand   4.10   to complete the Works as quickly as
possible and in any event within six months of the date hereof   4.11   on the
written request of the Landlord at the end or sooner determination of the Term
or so soon as the licence granted by clause 3 shall cease to have effect to
reinstate the Premises to the same state and condition as they were in before
the execution of the Works such reinstatement to be carried out at the sole cost
of the Tenant in a good and workmanlike manner with good quality materials of
their several kinds to the reasonable satisfaction of the Landlord   4.12   to
indemnify and keep indemnified the Landlord against all actions claims demands
charges costs fees expenses and liability whatsoever arising out of the carrying
out and completion of the Works and any breach of the covenants contained in
this licence or by reason of any act or default of the Tenant or any person
under its control

3



--------------------------------------------------------------------------------



 



4.13   to indemnify the Landlord against all liability for any tax levy charge
or other fiscal imposition of whatsoever nature including but not limited to
penalties and interest on overdue tax and penalties for failure to give
appropriate notices and information for which the Landlord shall be liable as a
result of the execution of Works and shall on demand pay to the Landlord the
amount of the tax levy charge or fiscal imposition   5.   AGREEMENTS AND
DECLARATIONS       The parties to this licence agree and declare that:   5.1  
the licence granted by clause 3 is conditional on the Tenant complying with
clause 4.1   5.2   in the event of any breach of the covenants by the Tenant
herein contained prior to the completion of the Works then the licence granted
by clause 3 shall cease to have effect but without prejudice to any rights which
shall have accrued to the Landlord against the Tenant   5.3   this licence shall
not release or in any way lessen the liability of the Tenant and Surety to the
Landlord under the tenant covenants of the Lease or the liability of any other
party to the Landlord under those covenants which shall apply to the Premises in
their altered state after completion of the Works   5.4   any diminution in the
rental value of the Premises caused by the Works or any part of them or the
obligations in this licence shall be disregarded for the purposes of any rent
review under the Lease   5.5   the right of re-entry contained in the Lease
shall be exercisable as well on any breach of any covenant in this licence as on
the happening of any event which gives rise to such right under the terms of the
Lease   5.6   this licence is restricted to the particular alterations and Works
hereby authorised and shall not authorise any further or other variation from
the covenants and conditions contained in the Lease which shall otherwise remain
in full force and effect   5.7   this licence and any approval instruction or
supervision given or carried out hereunder are granted given or carried out
without any liability on the part of the Landlord or its professional advisers
or employees and imply no responsibility for the Works their design or execution
and in granting this licence no waiver variation or alteration (whether express
or implied) of any of the tenant covenants of the Lease is given or may be
implied   6.   CONSENT OF SURETY       The Surety consents to the Tenant
entering into this licence and agrees that the obligations on the part of Surety
contained in the Lease shall continue in full force and effect whether or not
the licence given by clause 3 shall be implemented and that such obligations
shall extend and apply to the tenant covenants of the Lease as varied by this
licence   7.   THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999       A person
who is not a party to this licence shall have no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any of its terms   8.   LIMITATION
OF LIABILITY   8.1   The Landlord is entering into this licence as trustee of
the Unit Trust and as such any liability on the part of the Landlord pursuant to
this licence shall be limited to the net assets held on trust from time to time
for the Unit Trust which are in its possession or under its control as trustee
of the Unit Trust

4



--------------------------------------------------------------------------------



 



8.2   Notwithstanding any other provision of this licence the Landlord shall
have no obligation to meet any claim or liability under this licence except to
the extent that it can properly meet the claim or liability out of the net
assets from time to time of the Unit Trust   8.3   The Tenant acknowledges that
the effect of clauses 8.1 and 8.2 above is that Landlord shall have no recourse
to any assets other than those assets from time to time comprising the trust
fund of the Unit Trust   8.4   The limitations in this clause 8.5 shall not
apply in the case of fraud on the part of the Landlord   8.5   The Tenant
acknowledges that references to the Landlord in this licence are references to
the Landlord in its capacity as trustee of the Unit Trust and references to
actions of the Landlord are references to actions of the Landlord in its
capacity as trustee of the Unit Trust only and not to any corporate or other
capacity

IN WITNESS whereof this licence has been executed as a deed on the date first
above written

5



--------------------------------------------------------------------------------



 



         
 
       
EXECUTED as a DEED by BEDELL CORPORATE TRUSTEES LIMITED a company incorporated
in Jersey in its capacity as trustee of the Park One Unit Trust acting by two
directors or a director and secretary who in accordance with the laws of that
territory are acting under the authority of the company
  )
)
)
)
)
)    

     
Director
  /s/ MPaul
 
   
Director/Secretary
  /s/ Paul Butent

         
 
       
EXECUTED as a DEED by ATRIUM TRUSTEES LIMITED a company incorporated in Jersey
in its capacity as trustee of the Park One Unit Trust acting by two directors or
a director and secretary who in accordance with the laws of that territory are
acting under the authority of the company
  )
)
)
)
)
)    

     
Director
  /s/ Paul Butent
 
   
Director/Secretary
  /s/MPaul

         
 
       
Signed as a deed (but not delivered until the date hereof) by TOLLGRADE UK
LIMITED acting by a director and its secretary/two directors:
  )
)
)    

/s/ Sara M. Antol
Director
/s/ Jennifer M. Reinke
Secretary/Director

6



--------------------------------------------------------------------------------



 



         
 
       
Signed as a deed (but not delivered until the date hereof) by
TOLLGRADE COMMUNICATIONS INC acting by an authorised officer
  )
)
)    

/s/ Sara M. Antol, Secretary
[President][Treasurer][Secretary][Assistant Secretary]

7



--------------------------------------------------------------------------------



 



Description of Tenant’s Fit out Works

1.   The installation of a security system including the following:   1.1  
Access Control “i.e. Card reader” Panel   1.2   Card readers (approximately
five) and associated hardware, subject to final design & requirements   1.3  
Interior motion sensors and/or glass-break sensors, as recommended and specified
byADT   1.4   Door contacts on perimeter doors (approximately six)   1.5  
Closed Circuit Television (CCTV) System with digital recorder   1.6   CCTV
cameras (approximately 7) on interior and exterior cameras as recommended by ADT
  1.7   Intercom station at main entrance door   2.   Alterations to the Large
Comms Room as set out on the plans annexed   3.   The installation of air
conditioning units in the basement parking area within the Car Park (as defined
in the Lease) together with the installation of all necessary piping and wiring
between floors of the Building connecting the air conditioning units to the
relevant apparatus comprised within the Premises and any other ancillary
apparatus used in connection with the installation of the air conditioning units
  4.   The above and other alterations as further detailed in the Budget
Costplan dated 08.10.07 and plans annexed referenced:   •   2280/RH/00/DT01 Rev
E   •   2280/RH/00/EX, D/001   •   2992/1 Rev A   •   2280/RH/O/GA Rev D   •  
2280/RH/o/GA Rev D

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [l28410al2841004.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [l28410al2841005.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [l28410al2841006.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [l28410al2841007.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [l28410al2841008.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [l28410al2841009.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [l28410al2841010.gif]



 



--------------------------------------------------------------------------------



 



                                          Tollgrade, Richmond House          
2286     08.10.07           Description   Quant     Unit     Total     1.00    
Design / C. D. M. / Approvals
                          1.01    
Concept design
          inc   £ -     1.02    
Detailed design
    1     Item   £ 1,282.50     1.03    
Services design
    1     Item   £ 472.50     1.04    
Landlord approvals Provide full details of the proposed works to the Landlords
for their comment and approval to the works.
    1     Item   £ 202.50     1.05    
Statutory approvals — Planning and building control fees
    1     Item   £ 877.50     1.06    
Structural Engineers fees
          exc   £ -     1.07    
In line with the requirements of the Construction (Design & Management)
    1     Item   £ 877.50          
Regulations 2007 (CDM), a CDM Co-ordinator must be formally appointed to
co-ordinate the Health & Safety measures during planning and preparation for the
construction phase of the project. This role is in addition to the
responsibilities of the Principal Contractor, which we have allowed for below.
                               
 
                               
Principal Contractor to fulfil the CDM Co-ordinator’s role in-line with the
Regulations including responsibility for:
                               
o Providing Health and Safety advice and assistance to the client on the
measures he needs to take to comply with the Regulations.
                               
o Identify and collect the pre-construction information.
                               
o Notification of the project details to the HSE.
                               
o Ensure that the co-ordination of health and safety measures during planning
and preparation for the construction phase.
                               
o Provide to every person designing the structure and every contractor with the
pre-construction information.
                               
o Facilitating the: Co-operation and co-ordination between persons concerned in
the project and application of the general principles of prevention during the
design, planning, preparation and construction phases of a project.
                               
o Ensure designers comply with their duties under CDM.
                               
o Ensure co-operation between designers and the principal contractor in relation
to any design or change to a design.
                               
o Liaise with the Principal Contractor regarding: The information which the
principal contractor needs to prepare the Construction Phase Plan; any design
development which may affect planning and management of the construction work
and the contents of the Health and Safety File.
                               
o Prepare, update and issue the Health & Safety File at project completion to
the Client.
                             
 
                         
Totals
                  £ 3,712.50        
 
                    2.00    
Strip out and site preparations
                          2.01    
To remove redundant partitioning and remove from site
    1     item   £ 1,552.50        
 
                         
Totals
                  £ 1,552.50        
 
                 

 



--------------------------------------------------------------------------------



 



                                          Tollgrade, Richmond House          
2286     08.10.07           Description   Quant     Unit     Total     3.00    
Suspended ceilings
                             
 
                    3.01    
Removal of the existing suspended ceiling tiles and grid for access to services,
store in accordance with manufacturers instructions and replace once works
completed. This figure includes for local modification once old partitions have
been removed
    1     item   £ 843.75        
 
                         
 
                               
Totals
                  £ 843.75        
 
                    4.00    
Raised access flooring
                          4.01    
Uplift existing raised floor as required to facilitate the power and data
alteration / installation
    200     Sqm   £ 675 .00     4.02    
New computer raised access floor
    90     Sqm   £ 9,598.50     4.03    
Cut out for floor boxes
    37     no   £ 424.58        
 
                         
Totals
                  £ 10,698.08        
 
                         
 
                          5.00    
Partitions and skirting
                          5.01    
75mm full height stud partitioning - 2700 high — Taped and Jointed Partition to
be constructed using proprietary aluminium head channel section. 48mm vertical
metal studs and top and bottom channels mechanically fixed into raised floor and
head channel section. Partition to be faced either side with 12.5mm tapered
edged Gyproc wallboard with all joints to be taped and filled to receive
decoration. Includes for all necessary internal abutments, corners and three
ways.
    10     Lm   £ 1,431.00          
 
                          5.02    
To supply and install all angles and abutment
    1     item   £ 337.50     5.03    
Aluminium clip on skirting
    10     Lm   £ 162.00        
 
                         
Totals
                  £ 1,930.50        
 
                         
 
                          6.00    
Doors and frames
                          6.01    
Full height Single doors with aluminium frames Solid core door as indicated on
Door & Ironmongery schedule. The new doors are to be 2600mm high with a standard
width of 838mm and thickness of 44mm. The door veneer to be as finishes
schedule. The doors will be supplied complete with aluminium frames set into new
partitions. The aluminium frames will be colour coated as finishes schedule.
    1     No.   £ 978.75          

                               
All doors will be supplied complete with ironmongery as finishes schedule to
include the following:
                               
1 No. Pair of lever handles
                               
1 No. Pair of roses
                               
1 No. Latch
                               
1 No. Floor mounted doorstop
                       

 



--------------------------------------------------------------------------------



 



                                         
Tollgrade, Richmond House
          2286     08.10.07          
Description
  Quant     Unit     Total     6.01    
Full height Double doors with aluminium frames
          exc   £            
Solid core doors as indicated on Door & Ironmongery schedule. The new doors are
to be 2600mm high with a standard width of 838mm and thickness of 44mm. The door
veneer to be as finishes schedule. The doors will be supplied complete with
aluminium frames set into new partitions. The aluminium frames will be colour
coated as finishes schedule.
                               
All doors will be supplied complete with ironmongery as finishes schedule to
include the following:
                               
1 No. Pair of lever handles
                               
1 No. Pair of roses
                               
1 No. Latch
                               
1 No. Floor mounted doorstop
                               
 
                          6.02    
Vision panels to doors - 1524 x 152 - 6mm Clear glass
    1     No.   £ 128.25     6.03    
Door closers — Silver Colour
    1     No.   £ 121.50        
 
                         
Totals
                  £ 1,228.50        
 
                 

 



--------------------------------------------------------------------------------



 



                                          Tollgrade, Richmond House          
2286     08.10.07           Description   Quant     Unit     Total     7.00    
Operable walls
                          7.01    
No works required
          exc   £ —          
 
                              Totals                   £ —          
 
                             
 
                          8.00    
Decorations
                          8.01    
To apply 1 no mist coat and 2no coats of contract emulsion.
    1     Psum   £ 2,052.00          
 
                              Totals                   £ 2,052.00          
 
                             
 
                          9.00     Flooring                           9.01    
To uplift existing carpet to floor area to afacilitate the installation of
    210     Sqm   £ 1,204.88          
floorboxes. Also to patch in ware partitions have been removed.
                               
 
                          9.02     To supply and lay new 500x500 carpet tiles
directly stuck in accordance with manufacturers instructions. Feature carpet
tile to meeting rooms. This will free up enough existing material for cutting in
around new floor box positions           Exc   £ —          
 
                          9.03     Sheet vinyl 2m wide with welded seams and
laid in accordance with manufacturers instructions, having first supplied and
fitted 6mm ply screwed down to raised floor surface, including latexing over the
Schluter edge trim to breakout area.     20     Sqm   £ 1,350.00          
 
                             
 
                                Totals                   £ 2,554.88          
 
                             
 
                          10.00    
Teapoint
                               
 
                          10.01     Provisonal Sum allowance to ensure the space
is clean and functional. This is to include installation of existing Dishwasher.
    1     item   £ 877.50          
 
                              Totals                   £ 877.50          
 
                             
 
                          11.00    
Besooke joinery installations
                          11.01    
No works required
          exc   £ —           Totals                   £ —          
 
                          12.00    
Miscellaneous
                  £ —     12.01     Builders works allowance for creating
structural opening and core drilling for services installation. All subject to
structural engineers calculations and approval     1     item   £ 1,147.50      
   
 
                          12.02    
Corporate signage
    1     Psum   £ 1,080.00     12.03    
Statutory signage
    1     Psum   £ 202.50          
 
                              Totals                   £ 2,430.00  

 



--------------------------------------------------------------------------------



 



                                          Tollgrade, Richmond House          
2286   08.10.07         Description   Quant   Unit   Total   13.00    
Power distribution
                                 
 
                          13.01    
Precomissioning inspection and condition survey report
    1     item   £ 648.00       13.02    
Design based on following assumed criteria: -
Sub-Let                 £ -          
Area 690sq mtrs
Lighting 15watts/m2 10,350watts
Small Power 25watts/m2 17,250watts
Mechanical Services 25watts/m2 17,250watts
Comms Room: 62.5m2 Small Power 500watts/m2 31,250watts
Additional Cooling 500watts/m2 31,250watts
Total Anticipated Load 107,350 watts (156amps/phase)
                                 
 
                          13.03    
Allow to isolate and remove redundant electrical
    1     item   £ 1,120.50          
outlets where partitioning removed & reconfigure lighting.
                            13.04    
For the purpose of this estimate it is assumed that any existing electrical
services which are retained,
    1     item   £ 2,592.00          
are fully compliant with the requirements of The Electricity at Works
Regulations 1989 and BS7671: 2001 (amended) IEE regulations code of practice.
                                To provide 1no dedicated 100amp three phase
supply c/w 16way distribution board & clean earth facility from local electrical
riser and terminated in Comms Room.
To provide the required MCB’s to accommodate the required circuitry.            
                13.05     It would be our intention to provide each workstation
with 1 no floor box c/w 1no Dsso and facility for 1no data plate (typically 4
way) and connected to the existing underfloor power bar using proprietary
flyleads.
Workstations 26no
Boardroom 3no
Meeting Room 2no
Informal Meeting 4no
Photocopier 1 no
Miscellaneous 3no Single floor boxes c/w
1 no DSSO and pre-punched data plate 39no     1     item   £ 5,541.75      
13.06     To supply and install 11 no 13 amp fused unswitched sockets for access
control, alarm, cctv and white boards.     1     item   £ 1,316.25          

                            13.07    
In addition to the above we have allowed for the installation of further rower
outlets. The installation will comprise power outlets fixed within new
partitions/building fabric.
Comms room
1 no single 25metre run of metal trunking in floor void 25no twin metalclad DSSO
mounted in floor void wired as individual 16amp radial circuits.
Facilities x 1 no, Modify existing Dado trunking c/w 2no DSSO. Mechanical Power
requirements (Provisional)
2no 40amp three phase supplies to Comms Room A/C units, 4 No DSSO’s for Build
room and 250mm Basket try to comms room.
    1     item   £ 9,817.20             Totals                   £ 21,035.70  

 



--------------------------------------------------------------------------------



 



                              Tollgrade, Richmond House           2286  
08.10.07       Description   Quant     Unit   Total   14.00  
Lighting system
                    14.01  
For the purpose of this estimate it is assumed that the existing lighting system
is retained in it’s entirety with no works whatsoever other than the Comms Room
where the existing lights will be resited in the grid to achieve a uniform
layout
    1     Item   £ 324.00   14.02  
Switching arrangements to the floor area is controlled via a Lighting Management
system generally using PIR devices to achieve energy savings in existing
cellular offices together with a central mainbank switch position. For the
purpose of this estimate it is assumed that the existing lighting controls
system is retained in it’s entirety with no works whatsoever than the Comms Room
where the existing switches will be reconfigured to control the local lights
    1     Item   £ 472.50   14.03  
For the purpose of this estimate it is assumed that the existing emergency
lighting system is retained in it’s entirety with no works whatsoever other than
the Comms Room where the existing emergency lights will be resited in the grid
to achieve a uniform layout. It is assumed that the base build system is fully
compliant with current legislation.
    1     Item   £ 378.00   14.04  
Lighting control commissioning
    1     Psum   £ 2,025.00      
 
                     
Totals
              £ 2,403.00      
 
                 

 



--------------------------------------------------------------------------------



 



                              Tollgrade, Richmond House           2286  
08.10.07       Description   Quant     Unit   Total   15.00  
Fire detection system
                       
The existing system comprises a Gent Vigilon analogue fully addressable system.
It would appear that record information does not indicate the system category
for the floor area, however our local inspection would suggest that it is
designed in accordance with a P2 system. For the purpose of this estimate it is
assumed that the existing is retained in it’s entirety with no works whatsoever
other than the Comms Room where there may be a need for an automatic
detector/sounder subject to confirmation by the Clients own Risk Assessment. The
existing installation will be modified in accordance with our interpretation of
the systems design criteria as required by BS5839 Part 1 2002 and Building
Control Regulation B1.
                       
This section will remain subject to the acceptance of the relevant interested
parties as listed below: -
                       
Building Control
                       
Fire Officer
                       
Clients contents insurers (underwriters)
                       
Property insurers (underwriters)
                       
Landlord
                    15.01  
Install additional sounders
    1     No   £ 256.50   15.02  
Install new smoke detectors
    2     No   £ 540.00   15.03  
Test and commission fire alarm system (included within segregation works)
    1     Item   £ 1,053.00      
 
                     
Totals
              £ 1,849.50      
 
                 

 



--------------------------------------------------------------------------------



 



                              Tollgrade, Richmond House           2286  
08.10.07       Description   Quant     Unit   Total   16.00  
Air conditioning and ventilation
                    16.01  
We have calculated the sensible cooling load based on heat gains from
electrical/computer equipment, solar, lighting, people and transmission through
the building at the above design conditions
              £ —      
Server Room
                    16.02  
To provide cooling only and based on the heat load density of 400 watt per metre
sq we have selected 2 no. Daikin FBQ100 + RZQ100 inverter controlled above
ceiling ducetd split air conditioning system. These systems have nominal cooling
capacity of 10.0 kw and a sendible cooling capacity of 8.63kw.
    1     item   £ 14,991.75      
Test Lab
                    16.03  
2 No. Daikin FCQ140 + RZQ140 inverter controlled split air conditioning system.
Nominal colling 14.0kw (each)
    1     item   £ 13,486.50      
4-Pipe Fancoil Modifications:
                    16.05  
We propose to isolate the four 4-pipe fancoil units in the Comms Room area. The
water would be isolated at the valve sets and the four units drained down.
    1     item   £ 1,648.35   16.06  
Service existing
          exc   £ —      
 
                     
Totals
              £ 30,126.60      
 
                  17.00  
Data and telephone Cat 5E Option
                    17.01  
Servey of existing equipment
    1     item   £ 1,134.00   17.02  
Install structured cabling system to Cat5e standard, based on Four outlets per
workstation; allow 120 + 152no to lab/server room. Allowance included for 2no
RJ45;’s within ceiling void for connection of Wireless devices, Boardroom and 1
no Breakout areas. Test and certificate on completion
    272     no   £ 9,547.20   17.03  
Supply and install 1no. Chatsworth patching Frame within the lab area
    1     no   £ 1,161.00   17.04  
To Supply 100 par link to 16no cabinets within the lab area
    16     no   £ 5,076.00   17.05  
To Supply 2m patching leads
    140     no   £ 340.20   17.06  
To Supply 5m patching leads
    140     no   £ 642.60      
 
                     
Totals
              £ 17,901.00      
 
                  18.00  
Access control
                    18.01  
Allowance for new door entry system
          Excluded   £ —      
 
                     
Totals
              £ —      
 
                  19.00  
Relocation
                    19.01  
Relocation cost for relocation of existing steelcase furniture and general IT.
Decommissioning to be carried out by Tollgrade personel.
    1     item   £ 12,825.00   19.01  
Relocation cost for cooms room equipment. Decommissioning to be carried out by
Tollgrade personel.
    1     item   £ 6,264.00      
 
                     
Totals
              £ 19,089.00      
 
                 

 



--------------------------------------------------------------------------------



 



                              Tollgrade, Richmond House           2286  
08.10.07       Description   Quant     Unit   Total   20.00  
Preliminaries
                    20.01  
Site supervision
To provide site supervision, co-ordination and administration of the works
throughout the duration of the contract.
    4     Weeks   £ 6,750.00   20.02  
General labour
    1     Weeks   £ 648.00   20.03  
Small tool and plant
To provide all necessary small tools, plant and other equipment to execute the
works.
    4     Weeks   £ 270.00   20.04  
Access staging
To provide and erect scaffolding and access staging necessary to execute the
works.
          Exc   £ —   20.05  
Temporary power lighting and water
To provide temporary services where necessary in order to carry out the works.
Care will be taken so as not to interfere with services elsewhere within the
building. Including O&M manuals and earth bonding
    1     item   £ 1,957.50   20.06  
Protection
To provide all materials to protect goods lift, common lobbies and stairwells,
and toilet facilities for the duration of the works. All protection will be
removed upon completion of the works.
    120     Sqm   £ 121.50   20.07  
Offloading and distribution of materials
To provide labour and equipment for offloading of materials and distribution to
the required areas.
          inc   £ —   20.08  
Site signage
    20     Sqm   £ 27.00   20.09  
Health safety and welfare
To provide for statutory measures necessary to ensure compliance with
enactment’s, regulations and working rules with relation to health, safety and
welfare of people at work.
    4     Weeks   £ 270.00   20.10  
Rubbish removal
To carry out regular site clears in order to ensure no build up of rubbish that
could constitute a fire or health risk. Removal to be to an approved waste site.
    2     Weeks   £ 432.00   20.11  
Local authority applications
          Exc   £ —   20.12  
Communications — install land line
    2     Weeks   £ 81.00   20.13  
General builders clean
To carry out thorough cleansing of the site prior to Handover to client.
    600     Sqm   £ 1,782.00      
 
                     
Totals
              £ 12,339.00      
 
                 

 



--------------------------------------------------------------------------------



 



                              Tollgrade, Richmond House           2286  
08.10.07       Description   Quant     Unit   Total      
PROJECT SUMMARY
                    1.00  
Design / C. D. M. / Approvals
              £ 3,712.50   2.00  
Strip out and site preparations
              £ 1,552.50   3.00  
Suspended ceilings
              £ 843.75   4.00  
Raised access flooring
              £ 10,698.08   5.00  
Partitions and skirting
              £ 1,930.50   6.00  
Doors and frames
              £ 1,228.50   7.00  
Operable walls
              £ —   8.00  
Decorations
              £ 2,052.00   9.00  
Flooring
              £ 2,554.88   10.00  
Teapoint
              £ 877.50   11.00  
Bespoke joinery installations
              £ —   12.00  
Miscellaneous
              £ 2,430.00   13.00  
Power distribution
              £ 21,035.70   14.00  
Lighting system
              £ 2,403.00   15.00  
Fire detection system
              £ 1,849.50   16.00  
Air conditioning and ventilation
              £ 30,126.60   17.00  
Data and telephone installation
              £ 17,901.00   18.00  
Access control / Security systems
              £ —   19.00  
Relocation
              £ 19,089.00   20.00  
Preliminaries
              £ 12,339.00      
 
                     
Totals
              £ 132,624.00      
 
                     
TERMS AND CONDITIONS
                       
This quotation is exclusive of VAT at the relevant rate
                       
No allowance has been allowed for any out of hours working. The costplan is
based on working Monday -Friday, 8.00am to 5.30pm
                       
We have not allowed for any works outside of the site demise.
                       
We have not allowed for any water, gas or electric supplies required for the
carrying out of the fitting out works.
                       
Structural analysis, calculations and liability have been excluded
                       
Acoustic analysis, calculations and liability have been excluded.
                       
We have not included for any works not specified within our quotation.
                       
OPERATION AND MAINTENANCE MANUALS / AS-BUILT INFORMATION.
                       
We have not had sight of the Operation and Maintenance manuals and any as-built
information. Peter De silver is still required to send to us for review.
                   

 



--------------------------------------------------------------------------------



 



(AREA LOGO) [l28410al2841011.gif]
Budget Costplan

     
Revision
  Four
 
   
Client name
  Tollqrade, Richmond House
EN
  2286 
Site address
  Richmond House, Bracknell
Date
  08.10.07 
Drawings used
  Ground
Weeks on site
  4 
Total square meterage
  670 
Sales
  Gary Chandler
Pre-Contract Manager
  Michael Potter
Site start
  tba
Site completion
  tba

Page 1